Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7098 Page 1 of 35



  1   Frank L. Tobin CA Bar No. 166344
      frank.tobin@ogletree.com
  2   Cody J. Cocanig CA Bar No. 303894
      cody.cocanig@ogletree.com
      cody.cocat4g@ogletree.com
  3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      4370 La Jolla Village Drive, Suite 990
  4   San Diego, CA 92122
      Telephone: 858-652-3100
  5   Facsimile: 858-652-3101
  6 Kevin Hishta (Pro Hac Vice)
                          Vice)
    kevin.hishta@ogletree.com
    kevin.hishta@ogjetree.com
  7 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
    191 Peachtree Street, N.E., Suite 4800
  8 Atlanta, GA 30303
    Telephone: 404.881.1300
  9 Facsimile: 404.870.1732

 10 Paul B. Maslo (Pro Hac Vice)
                            Vice)
    paul.maslo@ogletree.com
 11 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
    8117 Preston Road, Suite 500
 12 Dallas, TX 75225
    Telephone: 214.414.0067
 13 Facsimile: 214.987.3927

 14   Attorneys for Defendants FLOWERS FOODS, INC., FLOWERS BAKERIES, LLC,
      and FLOWERS FINANCE LLC
 15
                           UNITED STATES DISTRICT COURT
 16
                         SOUTHERN DISTRICT OF CALIFORNIA
 17

 18 DANIEL LUDLOW, individually and               Case No. 18-CV-1190-JLS-JLB
    on behalf of others similarly-situated;
 19 and WILLIAM LANCASTER,                        DEFENDANTS’ OPPOSITION
                                                  DEFENDANTS'  OPPOSITION TO
    individually and on behalf of others          PLAINTIFFS’
                                                  PLAINTIFFS' EX PARTE MOTION
                                                              EX PARTE
 20 similarly-situated,                                            COURT’S STAY
                                                  TO ENFORCE THE COURT'S   STAY
                                                  AND TO ENJOIN FLOWERS’
                                                                 FLOWERS'
 21
                  Plaintiffs,                     LATER-FILED ARBITRATION
 22                                               ACTION AGAINST OPT-IN
           v.                                     PLAINTIFFS
 23
    FLOWERS FOODS, INC., a Georgia                Hearing Date:      TBD
 24 corporation; FLOWERS BAKERIES,                Hearing Time:      TBD
    LLC, a Georgia limited liability              Courtroom:         4D
 25 company; and FLOWERS FINANCE,
    LLC, a limited liability company,             Complaint Filed: June 6, 2018
 26
                  Defendants.                     District Judge: Hon. Janis L. Sammartino
 27                                               Magistrate Judge: Hon. Jill L. Burkhardt
 28
                                                                   Case No. 18-CV-1190-JLS-JLB
       DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
       DEFENDANTS'                           EX PARTE
                                 PLAINTIFFS’ EX PARTE MOTION
                                                      MOTION TO ENFORCE THE COURT'S
                                                                               COURT’S STAY
                                                                                        STAY
        AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                      FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7099 Page 2 of 35



  1
  1                                              TABLE OF CONTENTS
  2
      I.       INTRODUCTION ............................................................................................. 1
  3
      II.      RELEVANT FACTUAL BACKGROUND ..................................................... 1
  4
               A.       The distributor franchise model. ............................................................. 1
  5

  6
               B.       Relevant terms in the Distributor Agreement. ........................................ 2

  7            C.       David Aguero and Aguero Inc’s                 distributor franchise
                                                             Inc's distributor          franchise
                        relationship. ............................................................................................. 3
  8

  9            D.       Aguero and
                        Aguero and Aguero
                                     Aguero Inc's Inc’s prior
                                                           prior lawsuit
                                                                   lawsuit and  and arbitration
                                                                                       arbitration
                        agreement. ............................................................................................... 3
 10
               E.       Aguero and Aguero Inc’s
                                            Inc's efforts
                                                    efforts to to sell
                                                                   sell the
                                                                          the distribution
                                                                                distribution rightsrights
 11
                        for Territory No. 9949.
                                          9949 ............................................................................ 5
 12
               F.       Uncertainty over who represents Aguero and Aguero Inc. .................... 6
 13
               G.       Aguero and
                        Aguero and Aguero
                                   Aguero Inc's
                                          Inc’s refusal
                                                refusal to
                                                        to execute
                                                           execute aa general
                                                                      general release
                                                                              release. .............. 6
 14

 15            H.       Termination of the Distributor Agreement for Territory No.
                        9949. ........................................................................................................ 6
 16
               I.       FBC Modesto initiates arbitration against Aguero and Aguero
 17
                        Inc. ........................................................................................................... 7
                        Inc
 18
               J.       Plaintiffs’
                        Plaintiffs' counsel
                                       counsel files        two copycat
                                                    files two      copycat lawsuits            despite this
                                                                                lawsuits despite           this case’s
                                                                                                                  case's
 19                     stay. ......................................................................................................... 7
 20
      III.     ARGUMENT .................................................................................................... 8
 21
               A.       The Court’s
                        The         stay order
                            Court's stay       applies only
                                         order applies      to claims
                                                       only to        in this
                                                               claims in this litigation.
                                                                              litigation. ............. 8
 22
                        1.        Nothing in
                                  Nothing   in the
                                                the Court's
                                                      Court’s stay stay order prevents FBC
 23
                                  Modesto from arbitrating its declaratory judgment
 24                               claim.
                                  claim ............................................................................................. 8
 25                     2.        If anyone has attempted to evade the stay order, it is
 26                               Plaintiffs’
                                  Plaintiffs' counsel.
                                              counsel. ...................................................................... 12

 27

 28
                                                     i                 Case No. 18-CV-1190-JLS-JLB
           DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
           DEFENDANTS'                           EX PARTE
                                     PLAINTIFFS’ EX PARTE MOTION
                                                          MOTION TO ENFORCE THE COURT'S
                                                                                   COURT’S STAY
                                                                                            STAY
            AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                          FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7100 Page 3 of 35



  1         B.      Neither Defendants nor FBC Modesto has waived FBC
  2                 Modesto’s right
                    Modesto's right to
                                    to arbitrate
                                       arbitrate its
                                                 its claim
                                                     claim for declaratory judgment.
                                                           for declaratory judgment. .......... 13

  3                 1.       Neither Defendants nor FBC Modesto has engaged in
                             conduct
                             conduct inconsistent     with FBC
                                      inconsistent with       FBC Modesto’s
                                                                       Modesto's right   right toto
  4
                             arbitrate its claim. ....................................................................... 14
  5
                    2.       Plaintiffs, including Aguero, will suffer no prejudice. ............... 18
  6
            C.      Plaintiffs, including Aguero, will not be irreparably harmed by
  7
                    the arbitration
                    the arbitration of
                                    of FBC
                                       FBC Modesto's
                                           Modesto’s declaratory
                                                       declaratory judgment
                                                                   judgment claim.
                                                                             claim. ........... 18
  8
            D.      Plaintiffs improperly attempt to litigate issues that address the
  9                 merits of the declaratory judgment action, not its arbitrability. ........... 21
 10
            E.      The balance of equities weighs against issuing an injunction. ............. 22
 11
            F.      Enjoining the arbitration is not in the public interest
                                                                   interest............................ 24
 12
            G.      The first-to-file rule is inapplicable. ..................................................... 25
 13

 14   IV.   CONCLUSION ............................................................................................... 25
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                ii                 Case No. 18-CV-1190-JLS-JLB
       DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
       DEFENDANTS'                           EX PARTE
                                 PLAINTIFFS’ EX PARTE MOTION
                                                      MOTION TO ENFORCE THE COURT'S
                                                                               COURT’S STAY
                                                                                        STAY
        AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                      FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7101 Page 4 of 35



  1                                           TABLE OF AUTHORITIES
  2
                                                                                                                     Page(s)
  3
       CASES
       CASES
  4
      Adams v. Postmates, Inc.,
  5
        2020 WL 1066980 (N.D. Cal. Mar. 5, 2020) ........................................................ 24
  6
      Ahussain v. GNC Franchising, LLC,
  7     2008 WL 11336812 (C.D. Cal. Mar. 19, 2008) .................................................... 22
  8
    Beauperthuy v. 24 Hour Fitness USA, Inc.,
  9   2012 WL 3757486 (N.D. Cal. July 5, 2012) ......................................................... 25
 10 Bischoff
    Bischoff v. DirecTV, Inc.,
 11        180 F. Supp. 2d 1097 (C.D. Cal. 2002) ........................................................... 16, 17

 12    Captain John J. Kelley Post 1355 v. City of
                                                of Sturgis,
         2006 WL 2398746 (W.D. Mich. Aug. 17, 2006) .................................................. 10
 13

 14    Carwile v. Samsung Telecomms. Am., LLC,
         2013 WL 11030374 (C.D. Cal. July 9, 2013) ....................................................... 13
 15
       Ceja v. Scribner,
 16
          2016 WL 4035665 (C.D. Cal. Mar. 3, 2016) ........................................................ 11
 17
       Chun Ping Turng v. Guaranteed Rate, Inc.,
 18      371 F. Supp. 3d 610 (N.D. Cal. 2019)................................................................... 18
 19
    Comverse, Inc. v. Am. Telecomms., Inc.,
 20   2006 WL 3016315 (S.D.N.Y. Oct. 23, 2006) ....................................................... 23
 21
    Couch v. Morgan Stanley & Co.,
 22   2015 WL 4716297 (E.D. Cal. Aug. 7, 2015), aff'd,                aff’d, 656656 F. F. App'x
                                                                                           App’x 841  841
      (9th Cir. 2016) ......................................................................................................... 1
 23

 24
      In re Cox Enters., Inc. Set-top Cable Television Box Antitrust Litig.,
         835 F.3d 1195 (10th Cir. 2016) ........................................................... 15, 16, 17, 18
 25
       Credit Suisse Sec. (USA) LLC v. Chia,
 26
         2013 WL 12114009 (C.D. Cal. Oct. 18, 2013) ..................................................... 24
 27
    Crocker
    Crocker v.
            v. Cal., Dep’t of
               Cal., Dep't of Rehab.,
                              Rehab.,
 28   2014 WL 4187315 (E.D. Cal. Aug. 21, 2014) ...................................................... 21
                                                  iii                Case No. 18-CV-1190-JLS-JLB
         DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
         DEFENDANTS'                           EX PARTE
                                   PLAINTIFFS’ EX PARTE MOTION
                                                        MOTION TO ENFORCE THE COURT'S
                                                                                 COURT’S STAY
                                                                                          STAY
          AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                        FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7102 Page 5 of 35



  1 Davis v. CACH, LLC,
  1

  2       2015 WL 913392 (N.D. Cal. Mar. 2, 2015) .................................................... 16, 17

  3 De La Cruz v. Target Corp.,
          2018 WL 3817950 (S.D. Cal. Aug. 8, 2018)......................................................... 25
  4

  5 Ellison v. Autozone Inc.,
          2007 WL 1795699 (N.D. Cal. June 20, 2007) .................................................. 9, 13
  6
      Envision Ins. Co. v. Khan,
  7
                                             2014)..................................................... 17
        2014 WL 12868890 (M.D. Fla. Feb. 25, 2014)
  8
      Devasahayam v. DMB Capital Grp.,
  9     2017 WL 6547897 (S.D. Cal. Dec. 20, 2017) ....................................................... 21
 10
    Fisher v. A.G. Becker Paribas Inc.,
 11    791 F.2d 691 (9th Cir. 1986) ........................................................................... 18, 19
 12 Gon v. First State Ins. Co.,
 13   871 F.2d 863 (9th Cir. 1989) ................................................................................... 1

 14 Goodale
    Goodale v.
            v. George S. May
               George S. May Intl
                             Int’l Co.,
                                   Co.,
          2011 WL 1337349 (N.D. Ill. Apr. 5, 2011)........................................................... 18
 15

 16 Haitayan v. 7-Eleven, Inc.,
          762 F. App'x
          762 F. App’x 393
                       393 (9th
                           (9th Cir. 2019) .................................................. 20, 22, 23, 24, 25
                                Cir. 2019)
 17

 18
      Harmon v. RDO Equip. Co.,
        2019 WL 4238877 (C.D. Cal. July 3, 2019) ................................................... 19, 25
 19
      Hoffman Construction Co. of
                                of Oregon v. Active Erectors & Installers, Inc.,
 20      969 F.2d 796 (9th Cir. 1992) ........................................................................... 15, 16
 21
    Holly v. Alta Newport Hosp., Inc.,
 22   2020 WL 1853308 (C.D. Cal. Apr. 10, 2020) ................................................. 11, 12
 23
    Hooper v. Advance Am., Cash Advance Centers of           of Mo., Inc.,
 24   589 F.3d 917 (8th Cir. 2009) ................................................................................. 15
 25 International Jensen, Inc. v. Metrosound U.S.A., Inc.,

 26
          4 F.3d 819 (9th Cir. 1993) ..................................................................................... 22

 27 Kelly v. Pub. Util. Dist. No. 2 of
                                    of Grant Cty.,
          552 F. App'x
          552 F. App’x 663
                       663 (9th
                           (9th Cir. 2014) .......................................................................... 15
                                Cir. 2014)
 28
                                                 iv
                                                 iv                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
        DEFENDANTS'                           EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7103 Page 6 of 35



  1 Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc.,

  2        787 F.3d 1237 (9th Cir. 2015) ............................................................................... 25

  3 Landis v. N. Am. Co.,
           299 U.S. 248 (1936) .......................................................................................... 9, 10
  4

  5 Martin v. Yasuda,
           29 F.3d 1118 (9th Cir. 2016) ..................................................................... 13, 14, 15
  6
      Martinez v. Welk
                  Welk Grp., Inc.,
  7
        2012 WL 112535 (S.D. Cal. Jan. 12, 2012) .......................................................... 15
  8
      Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Billington,
  9     2018 WL 6321658 (C.D. Cal. Jan. 8, 2018).................................................... 20, 21
 10
    Monsanto Co. v. Geertson Seed Farms,
 11   561 U.S. 139 (2010) ................................................................................................ 1
 12 Moses
    Moses H.
          H. Cone Mem’l Hosp.
             Cone Mem?  Hosp. v. Mercury Const.
                              v. Mercury Const. Corp.,
                                                Corp.,
 13        460 U.S. 1 (1983) ............................................................................................ 14, 19

 14 Newell v. Am. Ins. Administrators, LLC,
           2016 WL 627357 (W.D. Va. Feb. 16, 2016) ......................................................... 16
 15

 16 Perfect 10, Inc. v. Yandex N.
                               N.V.,
                                  V.,
           2012 WL 3860804 (N.D. Cal. Sept. 5, 2012)........................................................ 12
 17
      In re Perle,
 18
          725 F.3d 1023 (9th Cir. 2013) ............................................................................... 11
 19
      Platte River Ins. Co. v. Dignity Health,
 20      2013 WL 1149656 (N.D. Cal. Mar. 19, 2013) ................................................ 10, 25
 21
    Plows v. Rockwell Collins, Inc.,
 22    812 F. Supp. 2d 1063 (C.D. Cal. 2011) ................................................................. 15
 23
    Postmates Inc. v. 10,356 Individuals,
 24    2020 WL 1908302 (C.D. Cal. Apr. 15, 2020) ........................................... 20, 23, 24
 25 Regal Knitwear Co. v. N.L.R.B.,

 26
           324 U.S. 9 (1945) .................................................................................................. 12

    Ressler v.
 27 Ressler v. Vietnam Mar. Commc’n
               Vietnam Mar.         & Elecs.
                            Commc'n & Elecs. Co.,
                                             Co.,
           2010 WL 11601041 (C.D. Cal. Aug. 9, 2010) ...................................................... 25
 28
                                                  v
                                                  v                  Case No. 18-CV-1190-JLS-JLB
         DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
         DEFENDANTS'                           EX PARTE
                                   PLAINTIFFS’ EX PARTE MOTION
                                                        MOTION TO ENFORCE THE COURT'S
                                                                                 COURT’S STAY
                                                                                          STAY
          AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                        FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7104 Page 7 of 35



  1 Ringgold Corp. v. Worrell,
  1                   Worrell,
  2       880 F.2d 1138 (9th Cir. 1989) ......................................................................... 10, 11

    S.E.C. v.
  3 S.E.C.    Stanford Int'l
           v. Stanford Int’l Bank,
                             Bank, Ltd.,
                                   Ltd.,
          927 F.3d 830 (5th Cir. 2019) ................................................................................... 9
  4

  5 S.E.C. v. Wencke,
              Wencke,
          622 F.2d 1363 (9th Cir. 1980) ............................................................................. 8, 9
  6
      Saaiman v. Am. Gen. Life Ins. Co., Inc.,
  7
         2019 WL 1864858 (S.D. Cal. Apr. 25, 2019) ....................................................... 11
  8
      Spencer v. Midland Funding LLC,
  9      2016 WL 8677216 (D. Or. Oct. 21, 2016) ............................................................ 16
 10
    Stanchart Sec.
    Stanchart Sec. Int'l,
                   Int’l, Inc.
                          Inc. v.
                               v. Gavaldon,
                                  Gavaldon,
 11    2012 WL 5471933 (S.D. Cal. Nov. 9, 2012)......................................................... 20
 12 Subway Equip. Leasing Corp. v. Forte,

 13       169 F.3d 324 (5th Cir. 1999) ........................................................................... 15, 17

 14 In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
          Practices, & Prod. Liab. Litig.,
 15
          838 F. Supp. 2d 967 (C.D. Cal. 2012) ................................................................... 15
 16
      Van
      Van Ness Townhouses v. Mar Indus. Corp.,
 17     862 F.2d 754 (9th Cir. 1988) ................................................................................. 15
 18
    Wheat
    Wheat v. California,
 19   2013 WL 450370 (N.D. Cal. Feb. 5, 2013) ........................................................... 24
 20 World
    World Group Securities v. Tiu,
 21   2003 WL 26119461 (C.D. Cal. July 22, 2003) ............................................... 18, 19
 22 Zamora v. Smith,
 23
      2003 WL 27384433 (D. Ariz. Dec. 10, 2003)....................................................... 12

 24   Zepeda v. U.S. I.N.S.,
        753 F.2d 719 (9th Cir. 1983) ................................................................................. 12
 25

 26
      Zuru LLC v. Lego Sys., Inc.,
        2019 WL 6998790 (C.D. Cal. July 22, 2019) ....................................................... 25
 27

 28
                                                 vi                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
        DEFENDANTS'                           EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7105 Page 8 of 35




    OTHER
  1 OTHER
  1

  2
      Federal Rule of Civil Procedure 65 ................................................................ 10, 11, 12
  3
      California Civil Code § 1668 ................................................................................ 21, 24
  4

  5

  6

  7

  8

  9
 10
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 vii                Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION TO PLAINTIFFS'
        DEFENDANTS'                           EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7106 Page 9 of 35



  1
  1   I.
      I.    INTRODUCTION
            INTRODUCTION
  2         Under the guise of an application to enforce a stay, Plaintiffs move for a TRO
  3 to prevent Defendants and non-parties, such as Flowers Baking Co. of Modesto, LLC
  4   (“FBC Modesto”),
      ("FBC Modesto"), from arbitrating claims involving any of the opt-in Plaintiffs. In
  5   effect, Plaintiffs are trying to preclude FBC Modesto from resolving disputes with its
  6   distributors under their Distributor Agreements while this lawsuit is pending. But the
  7   Distributor Agreements govern the ongoing relationships with active distributors.
                                                         “a drastic and extraordinary
  8 There is absolutely no ground on which to order such "a

    remedy,” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010), and
  9 remedy,"
 10 interfere with those relationships.
 11         The specific arbitration against opt-in Plaintiff David Aguero
                                                    Plaintiff David Aguero ("Aguero")
                                                                           (“Aguero”) that
    is the
 12 is the focus of Plaintiffs’
           focus of             motion involves a completely unrelated claim for declaratory
                    Plaintiffs' motion
 13 judgment and non-parties Aguero Inc and FBC Modesto. An injunction is to preserve

                                                                           “designed to
 14 the status quo and prevent injury pending a trial on the merits; it is "designed to accord
                                                                                        accord
 15   or protect some or all of the substantive relief sought by the complaint[.]”
                                                                     complaint[.]" Gon v. First
 16 State Ins. Co., 871 F.2d 863, 865 (9th Cir. 1989). But the declaratory judgment claim

                     isn’t at
 17 being arbitrated isn't at issue
                              issue in
                                    in this
                                       this case and waiver
                                            case and waiver isn't
                                                            isn’t even a claim.
                                                                         claim!1 On that basis
 18 alone, the TRO is procedurally misplaced and should be denied. In addition, as shown

 19 below, none of the arguments that Plaintiffs make in their opening brief holds water.

 20   II.
      II.   RELEVANT
            RELEVANT FACTUAL BACKGROUND
                     FACTUAL BACKGROUND
 21         A.
            A.      The
                    The distributor franchise model.
                        distributor franchise model.
 22         Defendant Flowers Foods, Inc. is the parent holding company of numerous
 23   operating bakery subsidiaries like non-party FBC Modesto, each of which is its own
 24

 25 11 See, e.g., Couch v. Morgan Stanley & Co., 2015 WL 4716297, at *23-24 (E.D. Cal.
    Aug. 7,           aff’d, 656
            7 2015), aff'd,  656 F.F. App'x
                                      App’x 841
                                              841 (9th
                                                    (9th Cir.  2016) ("MSSB's
                                                          Cir. 2016)    (“MSSB’s argument that
 26  Plaintiff has waived  his arbitration rights is not a claim; it is  essentially an affirmative
    defense . . . . The Court concludes that, as a matter of law, MSSB cannot demonstrate
 27 success on the merits of any underlying claim because MSSB has no underlying claim
     on which it could succeed.")   (emphasis in original; citations and footnote omitted); id.
                        succeed.”) (emphasis
 28  at
    at  *23
        *23  n.30
             n.30  (“This
                   ("This would   not be the case if, for instance, MSSB brought a separate
    action or a counterclaim for declaratory reliefl.]").
                                                relief[.]”).
                                                   1                      Case No. 18-CV-1190-JLS-JLB
       DEFENDANTS’ OPPOSITION
       DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                 PLAINTIFFS’ EX PARTE MOTION
                                                      MOTION TO ENFORCE THE COURT'S
                                                                            COURT’S STAY
                                                                                    STAY
        AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                      FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7107 Page 10 of 35



   1
   1   separate legal entity. (Declaration of William "Bill"
                                           of William “Bill” Anderson
                                                             Anderson ("Anderson
                                                                      (“Anderson Decl.")
                                                                                 Decl.”)        ¶
   2   2; see also ECF Nos. 175-3, 175-14.) Flowers Foods, which is headquartered in
   3 Thomasville, Georgia, provides overall strategic direction to, and oversees the
   4   financial performance of, its subsidiaries. (Id. ¶
                                                        ¶ 3.) The subsidiaries, however, manage
   5 their own respective operations and are their own separate profit-and-loss centers. (Id.)

   6                                                             as "Distributors")
       FBC Modesto contracts with independent franchisees (known as “Distributors”) that
   7   purchase distribution rights to market and sell bakery products in a defined geographic
                     ¶ 4.) Distributors are able to sell or transfer their distribution rights and
   8 territory. (Id. ¶

   9 profit from their entrepreneurial efforts. (Id.)
  10         B.
             B.     Relevant
                    Relevant terms in the
                             terms in     Distributor Agreement.
                                      the Distributor Agreement.
  11         Distributors enter into a Distributor Agreement with subsidiaries like FBC
  12 Modesto. It establishes that the
                 establishes that the "DISTRIBUTOR
                                      “DISTRIBUTOR is
                                                   is an
                                                      an independent
                                                         independent contractor” and
                                                                     contractor" and
     that "DISTRIBUTOR
  13 that “DISTRIBUTOR shall
                       shall not
                             not be
                                 be controlled by COMPANY
                                    controlled by COMPANY as to the specific details
  14 or manner of
     or manner of DISTRIBUTOR's
                  DISTRIBUTOR’s business
                                business .. .. .. ."
                                                  .” (Id.
                                                     (Id. ¶
                                                          ¶ 6, Ex. 1, Distributor Agreement,
     “Witnesseth” Section,
  15 "Witnesseth" Section, § 4, § 16.1.) Other than expressly prohibiting FBC Modesto
  16 from controlling Distributors’
                      Distributors' businesses, the Distributor Agreement is silent
     regarding the
  17 regarding the "specific
                   “specific details
                             details or
                                     or manner"
                                        manner” of
                                                of how
                                                   how they
                                                       they may
                                                            may distribute
                                                                distribute products. Under
  18   Section 5.1 of the Distributor Agreement, Distributors agree to use their best efforts to
  19 develop and maximize the sale of products to retail accounts in their territory in

  20                   “Good Industry
       accordance with "Good Industry Practice.” The phrase
                                      Practice." The phrase "Good
                                                            “Good Industry Practice”
                                                                           Practice" is
  21   defined broadly
       defined broadly as
                       as "the
                          “the standards
                               standards that
                                         that have
                                              have developed
                                                   developed and
                                                             and are
                                                                 are generally
                                                                     generally accepted
                                                                               accepted and
                                                                                        and
  22   followed in the baking industry" and includes
                              industry” and includes several
                                                     several broad,
                                                             broad, non-exhaustive
                                                                    non-exhaustive examples,
  23   including "maintaining
       including “maintaining proper
                              proper service
                                     service and
                                             and delivery
                                                 delivery .. .. .. in
                                                                   in accordance
                                                                      accordance with
                                                                                 with [the
                                                                                      [the
  24   customer’s]
       customer's] requirements.”
                   requirements." (Id. §§ 2.6, 5.1.)
  25         A Distributors'
             A Distributors’ failure to comply with Section 5.1 and/or any other obligations
  26   in the Distributor Agreement is considered a material breach. (Id. § 5.2.) Pursuant to
  27   Sections 17.2 and 17.3, FBC Modesto can issue curable or non-curable breach letters.
  28   Section 17.3 specifies that repeated violations may result in termination of the
                                                 2                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7108 Page 11 of 35



   1
   1                                                          the Distributor's
       Distributor Agreement with no further right to cure on the Distributor’s part.
   2         Section 15.1 of the Distributor Agreement specifies that the sale or transfer of a
     Distributor’s distribution
   3 Distributor's distribution rights
                                rights is subject to
                                       is subject to FBC
                                                     FBC Modesto's
                                                         Modesto’s written
                                                                   written approval
                                                                           approval and the
   4   execution of concurrent general releases by both parties. Under Section 15.2, FBC
   5 Modesto is entitled to a right of first refusal on any sale or transfer. In the event that

   6   right is exercised, execution of concurrent general releases is also required.
   7         C.
             C.     David Aguero
                    David Aguero and
                                 and Aguero
                                     Aguero Inc's
                                            Inc’s distributor franchise relationship.
                                                  distributor franchise relationship.
   8         Aguero owns Aguero Inc, a California Corporation, and first began operating
   9 his distributorship in September 2013, when he purchased the distribution rights for
  10 Territory No. 7438. (Anderson Decl. I¶¶ 6, 8, Ex. 1 at pp. 42, 44.) On November 27,
  11   2017, Aguero Inc sold its distribution rights for Territory No. 7438, profiting almost
  12   $100,000. (Id. ¶
                      ¶ 9, Ex. 2.) At the time Aguero Inc transferred those distribution rights,
  13 Aguero and Aguero Inc executed a general release as required under Section 15.1 of

                                     ¶ 10, Ex. 3.) On the same day, Aguero, via Aguero Inc,
  14 the Distributor Agreement. (Id. ¶

  15   entered into a Distributor Agreement with FBC Modesto for Territory No. 9949. (Id.
     ¶¶ 6, 11, Ex. 1.)
  16 rlf

  17         Aguero Inc purchased the distribution rights for Territory No. 9949 through an
  18 Assignment/Assumption Agreement and Bill of Sale with Aljand Distributing Inc.

  19 (Id.) As part of the Distributor Agreement for Territory No. 9949, Aguero executed a

  20   personal guaranty
       personal guaranty for the performance
                         for the performance of
                                             of Aguero
                                                Aguero Inc’s
                                                       Inc's obligations
                                                             obligations under the
  21                               ¶¶ 6, 11, Ex. 1 at p. 42 (Personal Guaranty).)
       Distributor Agreement. (Id. rlf
  22         D.
             D.     Aguero and
                    Aguero     Aguero Inc's
                           and Aguero Inc’s prior lawsuit and
                                            prior lawsuit and arbitration
                                                              arbitration agreement.
                                                                          agreement.
  23         In April
             In April 2015,
                      2015, Aguero
                            Aguero and
                                   and Aguero
                                       Aguero Inc sued FBC
                                              Inc sued FBC Modesto's
                                                           Modesto’s predecessor,
                                                                     predecessor,
  24   Flowers Baking Co. of California, LLC, for various wage-and-hour claims under a
  25                                          of Jared
       misclassification theory. (Declaration of Jared L.
                                                       L. Palmer (“Palmer Decl."),
                                                          Palmer ("Palmer Decl.”), ¶ 2, Ex. 1.)
  26   During the course of the case, Aguero and Aguero Inc retained additional counsel,
  27   including Eric Grover, Ellyn Moscowitz, and Scot Bernstein. (Id.) While represented
  28   by counsel, Aguero agreed to arbitration. (Id. ¶
                                                      ¶ 3; Anderson Decl., Ex. 1.) Specifically,
                                                 3
                                                 3                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7109 Page 12 of 35



   1 Aguero and Aguero Inc accepted the Arbitration Agreement on July 6, 2018. (Palmer
   1

   2         ¶ 3; Anderson Decl., Ex. 1.) And the Distributor Agreement for Territory No.
       Decl. ¶
   3   9949 was modified to require arbitration of a broad range of disputes, which would
   4   include an action for declaratory relief:
   5         Mandatory and Binding Arbitration: In addition to and/or instead of
             utilizing the negotiation and mediation procedures described in this
   6         Article, either DISTRIBUTOR or COMPANY may request binding
             arbitration to resolve any dispute between them. Both DISTRIBUTOR
   7         and COMPANY agree that all claims, disputes, and controversies arising
             out of or in a manner relating to: (i) .thisthis Agreement or any other
   8         agreement executed in connection with this Agreement; (ii) the
             performance, interpretation, application or enforcement hereof,
   9         including, but not limited to breachliereof
                                           breach hereof and/or termination hereof; (iii)
             the services provided to COMPANY by DISTRIBUTOR or by
  10         DISTRIBUTOR to COMPANY; or (iv) any other dealings between
             DISTRIBUTOR and COMPANY, which has not been resolved pursuant
  11         to the negotiation and mediation provisions herein shall be submitted to
             binding arbitration in accordance with the terms and conditions set forth
  12         in the Arbitration Agreement attached hereto as Exhibit A, excepting
             only such claims, disputes, and controversies as specifically excluded
  13         therein.
  14 (Anderson Decl. ¶ 6, Ex. 1 § 18.6.) The Arbitration Agreement further provides:

  15         The parties agree that, except as specifically excluded herein, any claim,
             dispute, and/or controversy that either DISTRIBUTOR (which includes
  16         its owner or owners) may have against COMPANY (and/or its affiliated
             companies and its and/or their directors, officers, managers, employees,
  17         and agents and their successors and assigns) or that COMPANY may
             have against DISTRIBUTOR (or its owners, directors, officers,
  18         managers, employees, and agents), arising from, related to, or having any
             relationship or connection whatsoever with the Distributor Agreement
  19         between DISTRIBUTOR
             between   DISTRIBUTOR and   and COMPANY        (“Agreement”), including
                                              COMPANY ("Agreement"),         including the
                                                                                        the
             termination of the Agreement, services provided to COMPANY by
  20         DISTRIBUTOR, or any other association that DISTRIBUTOR may have
             with COMPANY
             with                  (“Covered Claims”)
                    COMPANY ("Covered                       shall be
                                                Claims") shall     be submitted
                                                                       submitted toto and
                                                                                       and
  21         determined exclusively b    by binding arbitration under the Federal
             Arbitration Act
             Arbitration  Act (9
                              (9 U.S.C.
                                 U.S.C. §§
                                         § 1,1, et seq.) ("FAA")
                                                et seq.  (“FAA”) inin conformity  with the
                                                                      conformity with  the
  22         Commercial Arbitration Rules
                                        Ru es of the American Arbitration Association
             (“AAA” or
             ("AAA"    or "AAA
                          “AAA Rules”),     or any
                                  Rules"), or  any successor
                                                    successor rules,
                                                               rules, except  as otherwise
                                                                      except as  otherwise
  23         agreed to by the parties and/or specifieq.
                                                    specified herein. . . . Any issues
             concerning
             concerning arbitrability of a particular issue or claim under this
  24         Arbitration Agreement (except for those concerning the validity or
             enforceability of the prohibition against class, collective, representative,
  25         or multi-plaintiff action arbitration and/or applicability of the FAA) shall
             be resolved by the arbitrator, not a court . . . . The Arbitrator will allow
  26         the parties to conduct adequate discovery including, but not limited to,
             issuing subpoenas to compel the attendance of witnesses at the arbitration
  27         hearing;,. serving written discovery; conducting depositions; and
             hearing•
             compelling the production of documents during discovery.
  28
                                                 4                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7110 Page 13 of 35



   1
   1                   ¶ 6, Ex. 1 a pp. 43, 45 (§ 18.6, Ex. A, Arbitration Agreement at 1).)
       (Anderson Decl. ¶
   2         E.
             E.     Aguero and
                    Aguero  and Aguero
                                Aguero Inc's
                                        Inc’s efforts
                                              efforts to sell the
                                                      to sell the distribution
                                                                  distribution rights for
                                                                               rights for
                    Territory No. 9949.
                    Territory No. 9949.
   3
   4         Aguero retained his former counsel, Ms. Moscowitz, on or around October 7,
   5 2019, to represent him in a proposed sale of the distribution rights for Territory No.

   6   9949 to FBC Modesto. (ECF. No. 175-9 at 6.) On October 22, 2019, FBC Modesto
   7   informed Ms. Moscowitz that it was not interested in purchasing the distribution rights,
   8 but that Aguero Inc was entitled to sell to a third party pursuant to Section 15.1 of the
                                          ¶ 4, Ex. 2.)
   9 Distributor Agreement. (Palmer Decl. ¶
  10         On November 19, 2019, Aguero Inc submitted a Memorandum of
  11   Understanding for the sale of the distribution rights for $189,891. (ECF No. 175-6 at
  12 62.) On December 16, FBC Modesto exercised its right of first refusal to purchase the
                                                FBC Modesto’s
  13 distribution rights. (ECF No. 175-7 at 2.) FBC Modesto's letter
                                                              letter requested that a mutual
  14 general release of claims be executed, as was required in the sale of the distribution

  15 rights for Territory No. 7438. (Id.; Anderson Decl. ¶¶ 10, Ex. 3.) FBC Modesto

  16 reiterated its election to exercise its right of first refusal through counsel on December

  17 20, 2019. (Palmer Decl. ¶
                             ¶ 5, Ex. 3.)
  18         On January
             On         3, 2020,
                January 3, 2020, Aguero's
                                 Aguero’s attorney,
                                          attorney, Ms. Moscowitz, emailed FBC
     Modesto’s counsel
  19 Modesto's         Aguero’s withdrawal
               counsel Aguero's withdrawal from              ¶ 6, Ex. 4.) Ms. Moscowitz
                                           from Ludlow. (Id. ¶
  20   also informed counsel that Aguero would not execute a release as part of a sale of the
  21   distribution rights for Territory No. 9949. (Id. ¶
                                                        ¶ 7, Ex. 5.)
  22         After Aguero refused to sell back the distribution rights pursuant to the
  23   Distributor Agreement, FBC Modesto sent another letter to his attorney on January 14,
  24   2020, detailing the appropriateness of the exercise of its contractual right of first
  25                              Aguero’s counsel
                     ¶ 8, Ex. 6.) Aguero's
       refusal. (Id. ¶                             responded that
                                           counsel responded that same
                                                                  same day
                                                                       day stating
                                                                           stating Aguero
                                                                                   Aguero was
                                                                                          was
  26                                                  “lawsuit or
       withdrawing his intent to sell until after the "lawsuit    arbitration” of
                                                               or arbitration"    his wage
                                                                               of his wage claims
                                                                                           claims
  27   and that
       and that FBC
                FBC Modesto’s
                    Modesto's counsel “should be
                              counsel "should be hearing
                                                 hearing from [Mr.] Grover later [in the]
  28   week.” (Palmer Decl. ¶
       week."               ¶ 9, Ex. 7.)
                                                 5                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7111 Page 14 of 35



   1
   1         F.
             F.     Uncertainty over
                    Uncertainty over who
                                     who represents Aguero and
                                         represents Aguero and Aguero
                                                               Aguero Inc.
                                                                      Inc.
   2         As of January 17, 2020, Ms. Moscowitz, Mr. Grover, and Mr. Bernstein
                                                   ¶ 10, Ex. 8.) However, on January 24,
   3 maintained that they represented Aguero. (Id. ¶
   4   Plaintiffs’
       Plaintiffs' counsel in this
                   counsel in this action claimed they too represented Aguero and asked that
   5 he be allowed to sell his distribution rights without signing a release. (ECF No. 175-

   6   8.) Counsel
           Counsel for FBC Modesto
                   for FBC Modesto sent
                                   sent Plaintiffs’
                                        Plaintiffs' counsel
                                                    counsel aa letter
                                                               letter asking them to confirm
   7   their representation
       their representation and
                            and Aguero's
                                Aguero’s status
                                         status in
                                                in Ludlow since he previously withdrew the
   8                                                        On February
       consent filed on December 30, 2019. (ECF No. 175-9.) On February 4,
                                                                        4, Plaintiffs'
                                                                           Plaintiffs’
   9   counsel confirmed they represent Aguero and that he is not opting out of Ludlow. (ECF
  10 No. 175-10.) Nonetheless, as of March 3, 2020, Mr. Grover still maintained that he
  11   represented Aguero. (Palmer Decl. ¶ 11.)
  12         G.
             G.     Aguero and
                    Aguero     Aguero Inc's
                           and Aguero Inc’s refusal
                                            refusal to
                                                    to execute a general
                                                       execute a general release.
                                                                         release.
  13         Throughout February and the first week of March 2020, counsel for FBC
  14 Modesto attempted to effectuate the exercise of its right of first refusal to purchase

     Aguero Inc's
  15 Aguero Inc’s distribution
                  distribution rights
                               rights for
                                      for Territory No. 9949. (ECF Nos. 175-11, 175-12,
                                                               Plaintiffs' counsel
  16 and 175-13; Palmer Decl. ¶ 12, Ex. 9.) As of February 24, Plaintiffs’ counsel conceded
                                                                                   conceded
  17 that Aguero cannot waive the claims at issue in Ludlow by signing a general release as

                                         However, Plaintiff's
  18 part of the sale. (ECF No. 175-12.) However, Plaintiff’s counsel
                                                              counsel took issue with the
  19 general release despite its express
                                 express carve
                                         carve out of "any
                                               out of “any claim that cannot be released as a
                                                           claim that
  20   matter of law, including the wage and hour claims asserted in [Ludlow]."
                                                                     [Ludlow].” (ECF No.
  21   175-13 ¶ 4; Palmer Decl. ¶ 12, Ex. 9 at 1.)
  22         H.
             H.     Termination
                    Termination of the Distributor
                                of the Distributor Agreement
                                                   Agreement for
                                                             for Territory No. 9949.
                                                                 Territory No. 9949.
  23         Between August 20, 2019, and October 15, 2019, FBC Modesto issued Aguero
  24   Inc four breach letters for repeated violations of the Distributor Agreement. (ECF No.
  25   175-5; Anderson Decl. ¶
                             ¶ 12, Ex. 4.) The breach letter issued on October 15 informed
  26   Aguero Inc
       Aguero     that "[r]egardless
              Inc that “[r]egardless of
                                     of whether
                                        whether [it]
                                                [it] remedies the [identified breach], be
  27   advised that any future failure of performance will likely be deemed to be a chronic
  28   failure of performance and will likely result in the termination of the Distributor
                                                 6                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7112 Page 15 of 35



   1
   1   Agreement.” (ECF
       Agreement." (ECF No.
                        No. 175-5;
                            175-5; Anderson Decl. ¶ 12, Ex. 4.) On March 6, 2020, FBC
   2                      Aguero Inc's
       Modesto terminated Aguero Inc’s Distributor
                                       Distributor Agreement
                                                   Agreement for repeated violations
                                                             for repeated violations in
                                                                                     in
   3 accordance with Section 17.3 of the Distributor Agreement. (Anderson Decl. ¶ 13, Ex.
   4   5.) The events leading to the termination of the Distributor Agreement included
   5 multiple customer complaints, over 100 units of out-of-code products on February 10,

   6   2020, and
       2020, and Aguero
                 Aguero Inc's
                        Inc’s failure to make
                              failure to make arrangements
                                              arrangements to
                                                           to ensure its customers
                                                              ensure its           were
                                                                         customers were
   7   properly serviced on February 10, February 13, February 17, February 20, February
   8 27, March 5, and March 6, 2020. (Id.)

   9         I.
             I.     FBC Modesto initiates
                    FBC Modesto initiates arbitration
                                          arbitration against
                                                      against Aguero
                                                              Aguero and
                                                                     and Aguero
                                                                         Aguero Inc.
                                                                                Inc.
  10         The same
             The same day
                      day it
                          it terminated
                             terminated Aguero
                                        Aguero Inc’s
                                               Inc's Distributor Agreement, FBC
                                                     Distributor Agreement, FBC Modesto
  11   initiated arbitration against Aguero and Aguero Inc to obtain a declaration that (1) it
  12 properly exercised its right of first refusal to purchase the distribution rights for

  13 Territory No. 9949; (2) pursuant to the exercise of its right of first refusal, Aguero Inc

  14 must execute a general release to receive the proceeds from the sale of its distribution

  15 rights to FBC Modesto, subject to the express carve out discussed above; and (3) its

     termination of
  16 termination of Aguero
                    Aguero Inc’s
                           Inc's Distributor Agreement for
                                 Distributor Agreement for chronic service issues
                                                           chronic service issues was
                                                                                  was
  17 proper. (ECF No. 175-2 at 11:19-28.) The pending arbitration does not seek a

                      Aguero’s employee
  18 determination of Aguero's employee classification
                                        classification or any wage-and-hour claims. (See
  19   ECF No. 175-2.) For purposes of seeking a declaration that the termination of the
  20   Distributor Agreement was proper, FBC Modesto will ask the arbitrator to assume that
  21   the distributor relationship is one of independent contractor. As such, the classification
  22   issue will not be determined in the arbitration.
  23         Aguero Inc and Aguero filed an answer in the arbitration on March 24, 2020.
  24   (Palmer Decl. ¶ 13, Ex. 10.) They participated in the selection of an arbitrator in April.
  25               After the
            ¶ 14.) After
       (Id. ¶            the parties'
                             parties’ counsel submitted their
                                      counsel submitted their availability,
                                                              availability, aa preliminary hearing
  26   conference was scheduled for June 18, 2020. (Id. ¶ 15, Ex. 11.)
  27         J.
             J.     Plaintiffs’
                    Plaintiffs' counsel
                                counsel files two copycat
                                        files two         lawsuits despite
                                                  copycat lawsuits         this case's
                                                                   despite this case’s stay.
                                                                                       stay.
  28                                                                         But that
             The Court stayed this case on February 18, 2020. (ECF No. 174.) But that hasn't
                                                                                      hasn’t
                                                 7                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7113 Page 16 of 35



   1
   1   stopped Plaintiffs’
               Plaintiffs' counsel, who’s since
                           counsel, who's since filed two duplicative lawsuits. The first on
   2   April 17, 2020, in the Eastern District of California, entitled Wilson,
                                                                       Wilson, et al. v. Flowers
   3 Foods Inc. et al., No. 2:20-cv-00804-TLN-AC. The complaint largely copied the
   4   complaint filed in this case and was brought on behalf of a putative member of the
   5 uncertified FLSA collective and class asserted in this action. (Compare Palmer Decl.

   6                                 On May
       ¶ 16, Ex. 12 with ECF No. 1.) On
       ¶                                May 7,
                                            7, counsel
                                               counsel for
                                                       for Defendants sent Plaintiffs’
                                                           Defendants sent Plaintiffs'
   7   counsel a copy of the Distributor Agreement and arbitration provision that Wilson
   8 signed, requesting that they agree to arbitration and dismiss their case. (Palmer Decl.

   9   ¶ 17, Ex. 13.) Plaintiffs’
                      Plaintiffs' counsel did not
                                  counsel did not respond
                                                  respond and Defendants were
                                                          and Defendants were required
                                                                              required to
                                                                                       to
                                                            On May
  10 prepare and file a motion to compel arbitration. (Id.) On     29, Plaintiffs’
                                                               May 29, Plaintiffs' counsel
  11   proposed dismissing Wilson
                           Wilson without prejudice, with both sides waiving fees/costs. (Id.
     ¶ 18, Ex. 14.) Defendants rejected that proposal. (Id. ¶
  12 ¶                                                      ¶ 19, Ex. 15.) Without responding
     to Defendants'
  13 to Defendants’ motion,
                    motion, Wilson
                            Wilson filed a notice of voluntary dismissal on June 4, 2020,
  14 and the case was dismissed without prejudice. (Id. ¶
                                                        ¶ 20, Exs. 16 and 17.)
  15         On June 10, 2020, Plaintiffs’
                               Plaintiffs' counsel
                                           counsel filed another lawsuit
                                                   filed another         asserting the
                                                                 lawsuit asserting the same
                                                                                       same
  16 claims raised in this action. This time in the Northern District of California in a case

  17   entitled Maciel, et al. v. Flowers Foods, Inc., et al., No. 3:20-cv-03814. (Palmer Decl.
  18 If¶ 21, Ex. 18.)

     III.
  19 III.    ARGUMENT
             ARGUMENT
  20         A.
             A.     The Court’s stay
                    The Court's stay order
                                     order applies
                                           applies only
                                                   only to
                                                        to claims in this
                                                           claims in      litigation.
                                                                     this litigation.
  21                1.
                    1.     Nothing in
                           Nothing in the
                                      the Court’s  stay order
                                          Court's stay  order prevents FBC Modesto
                                                              prevents FBC  Modesto
                           from arbitrating
                           from arbitrating its
                                            its declaratory
                                                declaratory judgment
                                                            judgment claim.
                                                                      claim.
  22

  23         Plaintiffs cite S.E.C. v. Wencke,
                                       Wencke, 622 F.2d 1363 (9th Cir. 1980), to support their
  24   argument that
       argument that "[t]he
                     “[t]he Court has authority
                            Court has           to issue
                                      authority to issue aa stay
                                                            stay that
                                                                 that binds
                                                                      binds non-parties[.]"
                                                                            non-parties[.]” (Pl.
                                                                                            (Pl.
  25   Br. 7-8.) But Wencke
                     Wencke involved the issuance of a stay in the narrow context of a
  26   receivership. See Wencke,                        (“The dispute
                         Wencke, 622 F.2d at 1369, 1370 ("The dispute regarding
                                                                      regarding the
                                                                                the district
                                                                                    district
  27   court’s authority centers
       court's authority         around its
                         centers around its power
                                            power to
                                                  to stay
                                                     stay or
                                                          or enjoin nonparties from
                                                             enjoin nonparties      taking
                                                                               from taking
  28   action against the entities in receivership . . . [S]tays directed to nonparties may be
                                                 8                  Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7114 Page 17 of 35



   1
   1   entered where necessary to protect the federal receivership.”).
                                                      receivership.").22 It has no application in
   2   this putative employment class/collective action where the Court issued a stay
     pursuant "`to
   3 pursuant “‘to the
                   the power
                       power inherent in every
                             inherent in every court to control
                                               court to         the disposition
                                                        control the disposition of the causes
                                                                                of the causes
   4   on its docket with economy of time and effort for itself, for
                                                     for itself, for counsel, and for
                                                                     counsel, and     litigants.’”
                                                                                  for litigants.'
   5 (Stay Order, Dkt. No. 174 at 2 (quoting Landis v. N. Am. Co., 299 U.S. 248, 254

   6   (1936)).)
   7           What is more, even if Wencke’s receivership rule
                                     Wencke's receivership rule applied here and the Court did
   8 possess the authority to bind non-parties (like FBC Modesto) by the stay, it chose not

     to exercise
   9 to          that authority.
        exercise that authority. Specifically, there is
                                 Specifically, there is nothing
                                                        nothing in
                                                                in the
                                                                   the Court's
                                                                       Court’s stay
                                                                               stay order
                                                                                    order
  10 instructing that it applies to non-parties. Compare Wencke,
                                                         Wencke, 622 F.2d at 1367 n.4 (stay
  11                                      to "101
       expressly provides that it applies to “‘[a]ll investors,
                                                     investors, creditors, and other
                                                                creditors, and       persons . .
                                                                               other persons
     .’”). Accordingly,
  12 .'"). Accordingly, the
                        the standard
                            standard rule that aa court’s
                                     rule that            stay order
                                                  court's stay       does not
                                                               order does not bind
                                                                              bind non-parties
                                                                                   non-parties
                                                         plaintiff’s counsel
     applies.3 For example, in Ellison v. Autozone Inc., plaintiff's
  13 applies.3                                                               also represented
                                                                     counsel also represented
  14 plaintiffs in the earlier-filed Moreno litigation, a similar class action against the same

  15 defendant. 2007 WL 1795699, at *1 (N.D. Cal. June 20, 2007). After the court in

  16 Moreno entered a stay pending decisions from the California Supreme Court, plaintiff

  17   filed Ellison. Id. Among other things, defendant argued that Ellison contravened the
  18 stay order entered in Moreno. Id. at *2. But the court disagreed, finding that "[t]here
                                                                       finding that “[t]here
  19 is no basis . . . to conclude that [plaintiff] violated any court order issued in the Moreno

  20   action, which do not bind him as a non-party.”
                                          non-party." Id. at *2 & n.2 (emphasis added).
  21           So too here with regard to FBC Modesto. In addition, the declaratory judgment
  22   claim in the arbitration is entirely different than the claims that Plaintiffs bring in this
  23

  24   2
       2 Other courts have distinguished Wencke
                                              Wencke on this basis. See, e.g., S.E.C. v. Stanford
  25   Int’l Bank,
       Int'l Bank, Ltd.,
                    Ltd., 927 F.3d 830, 843 (5th Cir. 2019) (Wencke "stand[s]
                                                                           “stand[s] only
                                                                                       only for   the
                                                                                              for the
       proposition that, in some circumstances, federal courts may use . . . stays . . . where
  26   necessary to
       necessary  to protect
                     protect the
                             the federal receivership” and
                                 federal receivership"  and when
                                                            when "[Clorretly
                                                                  “[c]orrectly. read . . . explain[s]
                                                                                           explain[sl
       that in rem jurisdiction over the receivership estate imbues the district court with broad
  27   discretion to shape equitable remedies necessary to protect the estate")       (emphasis in
                                                                            estate”) (emphasis     in
       original; quotation  marks omitted).
  28
       3
                      agree with
       3 Defendants agree    with Plaintiffs’
                                   Plaintiffs' contention that opt-in
                                               contention that opt-in Plaintiffs, like Aguero, are
       bound by
       bound   by the
                  the Court's
                      Court’s stay
                               stay order. (Pl. Br.
                                    order. (Pl. Br. 9.)
                                                    9.)
                                                    9                  Case No. 18-CV-1190-JLS-JLB
           DEFENDANTS’ OPPOSITION
           DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                     PLAINTIFFS’ EX PARTE MOTION
                                                          MOTION TO ENFORCE THE COURT'S
                                                                                   COURT’S STAY
                                                                                            STAY
            AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                          FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7115 Page 18 of 35



   1
   1   case—there is no overlap. For that reason, even if the Court had the authority to bind
   2   non-parties with its stay order and decided to exercise that authority to bind FBC
              there would
   3 Modesto, there would still
                          still not
                                not be
                                    be aa violation
                                          violation of the stay
                                                    of the stay order because it
                                                                order because it doesn't
                                                                                 doesn’t
   4   prevent the filing of unrelated, non-duplicative claims. See, e.g., Platte River Ins. Co.
   5                                                                       (“[T]he stay
       v. Dignity Health, 2013 WL 1149656, at *4 (N.D. Cal. Mar. 19, 2013) ("[T]he
   6   does not prohibit filing a concurrent arbitration. Rather,
                                                          Rather, it provides that
                                                                  it provides that ‘the
                                                                                   'the Platte
   7                     shall be
       River/Arch action shall be stayed,'
                                  stayed,’ making no mention of any other litigation . . . Thus,
   8 the stay did not prohibit the filing of the arbitration demand.").
                                                             demand.”).
   9           Plaintiffs’ also fail
               Plaintiffs' also      in their
                                fail in their attempt
                                              attempt to
                                                      to rely
                                                         rely on
                                                              on Rule 65(d) for
                                                                 Rule 65(d)     the proposition
                                                                            for the proposition that
                                                                                                that
     “all persons
  10 "all persons who
                  who (1)
                      (1) receive
                          receive actual notice of a stay or injunction and . . . (2) are the
  11   party’s officers,
       party's           agents, servants,
               officers, agents, servants, employees, and attorneys,
                                           employees, and attorneys, or
                                                                     or are
                                                                        are in
                                                                            in active
                                                                               active concert or
                                                                                      concert or
  12 participation with the party or any of the above categories, are bound by the stay." (Pl.
                                                                                   stay.” (Pl.
                     added).) Notwithstanding
  13 Br. 8 (emphasis added).) Notwithstanding Plaintiffs’
                                              Plaintiffs' improper insertion of
                                                          improper insertion    the word
                                                                             of the word
     “stay,” by
  14 "stay," by its
                its plain
                    plain terms
                          terms Rule
                                Rule 65 applies to
                                     65 applies to "Injunctions
                                                   “Injunctions and Restraining Orders,”
                                                                and Restraining          not
                                                                                Orders," not
        stays entered
  15 to stays         pursuant to
              entered pursuant to aa court’s inherent authority
                                     court's inherent           to manage
                                                      authority to manage its
                                                                          its docket.
                                                                              docket. See also
                (“Contents and
  16 Rule 65(d) ("Contents and Scope
                               Scope of
                                     of Every Injunction and
                                        Every Injunction and Restraining
                                                             Restraining Order”);
                                                                         Order");
  17   Captain John J. Kelley Post 1355 v. City of
                                                of Sturgis, 2006 WL 2398746, at *1 (W.D.
     Mich. Aug.
  18 Mich. Aug. 17,
                17, 2006)
                    2006) ("[A]
                          (“[A] stay
                                stay refers
                                     refers to
                                            to the
                                               the Court’s inherent authority
                                                   Court's inherent authority to
                                                                              to halt
                                                                                 halt its
                                                                                      its own
                                                                                          own
  19 proceedings, Landis, 299 U.S. at 254, whereas the injunctive relief in Rule 65

  20   contemplates
       contemplates aa court
                       court order that commands
                             order that commands or prevents the
                                                 or prevents the actions
                                                                 actions of another.”).4
                                                                         of another.").4
  21
       4
  22   4 As such, Plaintiffs argument that FBC Modesto had notice of the stay because
       “clients ordinary
       "clients ordinary [sic]
                          [sic] ‘are
                                'are considered  to have
                                     considered to  have notice
                                                         notice of all facts known to their lawyer-
  23   agent,’” is
       agent,"' is irrelevant.
                   irrelevant. (Pl.
                               (Pl. Br.  8-9 (quoting Ringgold Corp. v. Worrell,
                                    Br. 8-9                                Worrell, 880 F.2d 1138,
                 (9th Cir.
       1141-42 (9th         1989)).) It
                       Cir. 1989)).)     doesn’t matter
                                      It doesn't matter whether
                                                         whether FBC
                                                                  FBC Modesto had notice of the
  24   stay because, as discussed above, Rule 65 is inapplicable, the   the stay
                                                                             stay doesn't
                                                                                  doesn’t bind
                                                                                           bind non-
                                                                                                non-
       parties, and, even if it did, FBC Modesto         wouldn’t be
                                                Modesto wouldn't    be in  violation. Nonetheless,
                                                                        in violation.  Nonetheless,
  25   Ringgold is distinguishable because it involved the imputation of knowledge that was
       acquired in the same case where the attorney represented the client. Here, by contrast,
  26   Plaintiffs are seeking to impute to FBC Modesto knowledge that its counsel acquired
       representing other parties in a separate action. See, e.g., In re Perle, 725 F.3d 1023,
  27   1028 (9th
       1028  (9th Cir.  2013) ("Perle
                   Cir. 2013)  (“Perle has
                                         has identified
                                             identified no
                                                        no case,
                                                           case, nor are we able to find one, that
       imputes to a client haknowledge
                                 owledge that his lawyer gained while representing a different
  28   client.
       client. In
               In fact,  the authority
                   fact, the  authority isis to
                                             to the
                                                the contrary.”)  (emphasis in
                                                     contrary.") (emphasis    in original);
                                                                                  original); Ceja v.
       Scribner, 2016 WL 4035665, at *7 (C.D. Cal. Mar. 3, 2016)    2016) (noting
                                                                            (noting that
                                                                                     that "[t]here
                                                                                          “[t]here is
                                                                                                   is
                                                    10                 Case No. 18-CV-1190-JLS-JLB
           DEFENDANTS’ OPPOSITION
           DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                     PLAINTIFFS’ EX PARTE MOTION
                                                          MOTION TO ENFORCE THE COURT'S
                                                                                   COURT’S STAY
                                                                                            STAY
            AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                          FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7116 Page 19 of 35



   1
   1         Finally, after improperly invoking Rule 65, Plaintiffs mainly rely on snippets
   2   from Flowers Foods'
       from Flowers Foods’ financial statements to argue that the stay applies to FBC
                           financial statements
             because it
   3 Modesto because it is
                        is Flowers
                           Flowers Foods'
                                   Foods’ agent and worked
                                          agent and worked in
                                                           in active
                                                              active concert with Flowers
                                                                     concert with Flowers
   4   Foods. (Pl. Br. 8.) Initially, it makes no difference whether FBC Modesto is Flowers
     Foods’ agent
   5 Foods'       (it isn't)
            agent (it isn’t) or whether they
                             or whether they worked in active concert (they didn't)
                                                              concert (they didn’t) because
                                                                                    because
   6           doesn’t apply.
       Rule 65 doesn't apply. Regardless, with regard to agency, Plaintiffs have provided no
   7                               “the nature
       evidence demonstrating that "the nature and
                                               and extent of the
                                                   extent of the control
                                                                 control exercised over [FBC
                                                                         exercised over [FBC
   8 Modesto] by [Flowers Foods] is so pervasive and continual that [FBC Modesto] may

     be considered
   9 be            nothing more
        considered nothing more than
                                than an
                                     an agent
                                        agent or
                                              or instrumentality
                                                 instrumentality of [Flowers Foods]."
                                                                 of [Flowers Foods].”
  10 Holly v. Alta Newport Hosp., Inc., 2020 WL 1853308, at *3 (C.D. Cal. Apr. 10, 2020)
  11   (quotation marks omitted). To satisfy that standard, Plaintiffs must show
                                                            Plaintiffs must show "pervasive
                                                                                 “pervasive
     and continual
  12 and continual control”—that Flowers Foods
                   control"—that Flowers Foods "in
                                               “in effect took over
                                                   effect took over performance
                                                                    performance of [FBC
                                                                                of [FBC
     Modesto’s] day-to-day operations[.]”
  13 Modesto's]            operations[.]" Saaiman v. Am. Gen. Life Ins. Co., Inc., 2019
  14 WL 1864858, at *4 (S.D. Cal. Apr. 25, 2019) (emphasis in original; quotation marks

  15 and text alteration omitted).

  16         That requires more than pointing out that they share an officer or address
  17 (especially that they did so, as Plaintiffs contend, back in 2013), that FBC Modesto is

     Flowers Foods'
  18 Flowers Foods’ wholly-owned
                    wholly-owned subsidiary, or that Flowers Foods represents that they
  19 are part of the same entity. See, e.g., id. at *1, *4, *5; Holly, 2020 WL 1853308, at *3

  20   (allegations that parent company was doing business as the subsidiary, owned and
  21   operated the subsidiary, and was responsible for the administration, operation, and
  22   business of the subsidiary were insufficient to demonstrate an agency relationship);
  23   Perfect 10, Inc. v. Yandex N.
                                  N.V.,
                                     V, 2012 WL 3860804, at *2 (N.D. Cal. Sept. 5, 2012)
  24   (“[The] court
       ("[The] court of appeals has
                     of appeals has held
                                    held that
                                         that references in the
                                              references in the parent's
                                                                parent’s annual
                                                                         annual report
                                                                                report to
                                                                                       to
  25   subsidiaries or chains of subsidiaries as divisions of the parent company do not
  26

  27 some authority
     some   authority that
                      that aa client will not
                              client will not be
                                              be charged  with his
                                                  charged with his attorney's
                                                                   attorney’s knowledge when
                                                                              knowledge when
     the attorney acquired that knowledge only in the course of representing another client
     in another
  28 in another case”
                 case" and   “recogniz[ing] the principle that aa lawyer’s
                        and "recogniz[ingi                                 knowledge (gained
                                                                  lawyer's knowledge  (gained
     in the same lawsuit) isis imputed
                               imputed to
                                        to his
                                           his client”) (emphasis added).
                                               client") (emphasis added).
                                                 11                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7117 Page 20 of 35



   1   establish the existence of an alter ego relationship and the mere fact of sole ownership
   2   and control does not eviscerate the separate corporate identity that is the foundation of
   3   corporate law.") (quotation marks,
                 law.”) (quotation marks, citations, and text
                                          citations, and text alterations
                                                              alterations omitted).
                                                                          omitted). Here, as
   4   detailed by William Anderson in his declaration, FBC Modesto manages its own
   5   operations and is its own separate profit-and-loss center.
   6          Nor have Plaintiffs shown that FBC Modesto acted in active concert with
   7   Flowers Foods in violating the stay order. See, e.g., Regal Knitwear Co. v. N.L.R.B.,
     324 U.S.
   8 324 U.S. 9,
              9, 14
                 14 (1945)
                    (1945) ("in
                           (“in active
                                active concert” applies to
                                       concert" applies to prevent
                                                           prevent non-parties
                                                                   non-parties from assisting
                         order).55
   9 parties to evade an order).

  10                  2.
                      2.      If anyone
                              If anyone has   attempted to
                                          has attempted to evade the stay
                                                           evade the stay order, it is
                                                                          order, it is
                              Plaintiffs’
                              Plaintiffs' counsel.
                                          counsel.
  11

  12                 the Court
               After the Court stayed
                               stayed this
                                      this case,
                                           case, Plaintiffs’
                                                 Plaintiffs' counsel
                                                             counsel filed
                                                                     filed a duplicative lawsuit
  13   against the same Defendants on behalf of Wilson—a putative member of the
  14   uncertified FLSA collective and class asserted in this action—in the Eastern District.
  15   As a result, Defendants moved to compel arbitration and to dismiss, arguing that
  16   Plaintiffs’
       Plaintiffs' counsel was improperly
                   counsel was improperly attempting
                                          attempting to
                                                     to circumvent the stay
                                                        circumvent the stay in this case and
  17                                                Wilson did
       that Wilson signed an arbitration agreement. Wilson did not
                                                               not even
                                                                   even oppose Defendants’
                                                                        oppose Defendants'
  18   motion and voluntarily dismissed his claims.
  19           The day
               The day before
                       before Defendants'
                              Defendants’ opposition brief was
                                          opposition brief was due,
                                                               due, Plaintiffs'
                                                                    Plaintiffs’ counsel
                                                                                counsel filed
                                                                                        filed
  20                                              District.6
       another duplicative action in the Northern District.6
  21

  22   55 Defendants  do not
          Defendants do  not contest    the Court's
                               contest the  Court’s authority
                                                         authority to to issue
                                                                           issue anan injunction    binding the
                                                                                       injunction binding     the
       parties and others mentioned in Rule 65(d). (Pl. Br. 11.) But, as discussed above, that
  23   does not include FBC Modesto. See, e.g., Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th
        Cir. 1983)
        Cir. 1983) ("A
                   (“A federal
                       federal court   may .. .. .. not
                                court may           not attempt
                                                        attempt to
                                                                to determine
                                                                      determine the  the rights
                                                                                          rights of persons not
                                                                                                 of persons   not
  24   before the court . . . . The distnct
                                     district court must, therefore, tailor the injunction to affect
        only those persons over which it has power [as provided in Rule 65(d)].");        65(d)].”); Zamora v.
  25           2003 WL
       Smith, 2003   WL 27384433,
                         27384433, at at *2
                                         *2 (D.
                                             (D. Ariz.
                                                    Ariz. Dec.
                                                           Dec. 10,
                                                                10, 2003)
                                                                        2003) ("ADOC
                                                                                (“ADOC employees
                                                                                             employees areare not
                                                                                                              not
       before the Court . . . Thus, in order to enforce an injunction . . ., Plaintiff would have
  26                      [ADOC] employees are officers, agents, servants, employees, or
       to show that the [ADOC1
       attorneys of Defendants . . . or that they are persons in active concert or participation
  27    with
       with   Defendants.”)  (citing Rule 65(d)).
              Defendants.") (citing
        6
       6 Ellison is instructive. There, thethe court     noted that
                                                  court noted   that it   it has
                                                                             has the
                                                                                  the "inherent
                                                                                        “inherent authority    to
                                                                                                    authority to
  28                               brought for
       dismiss duplicative cases brought            purposes of
                                              for purposes    of .. .. .. evading   prior court
                                                                          evading prior     court orders,”  2007
                                                                                                  orders," 2007
       WL 1795699, at *1 (emphasis added), like the cases that Plaintiff’s     Plaintiff's counsel
                                                                                             counsel filed.  The
                                                                                                      filed. The
                                                  12                 Case No. 18-CV-1190-JLS-JLB
         DEFENDANTS’ OPPOSITION
         DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                   PLAINTIFFS’ EX PARTE MOTION
                                                        MOTION TO ENFORCE THE COURT'S
                                                                                 COURT’S STAY
                                                                                          STAY
          AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                        FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7118 Page 21 of 35



   1
   1          B.
              B.     Neither Defendants
                     Neither  Defendants nornor FBC  Modesto has
                                                FBC Modesto       waived FBC
                                                              has waived     Modesto’s
                                                                         FBC Modesto's
                     right to arbitrate
                     right to arbitrate its
                                        its claim
                                            claim for
                                                  for declaratory
                                                      declaratory judgment.
                                                                  judgment.
   2

   3          In their articulation of the applicable standard, Plaintiffs quote Martin v.
   4   Yasuda, 29 F.3d 1118, 1124 (9th Cir. 2016), for the proposition
                                                   for the proposition that
                                                                       that "`[t]he
                                                                            “‘[t]he right to
                                                                                    right to
     arbitration, like
   5 arbitration, like other
                       other contractual
                             contractual rights,
                                         rights, can be waived.'
                                                 can be waived.’” (Pl.
                                                                  (Pl. Br. 11.) While
                                                                       Br. 11.) While that's
                                                                                      that’s
   6   true, as Martin makes clear in the next two sentences—which Plaintiffs do not
   7                  must be
       mention—waiver must be evaluated “in light
                              evaluated "in light of the strong federal policy favoring
                                                  of the                        favoring
   8   enforcement of arbitration
       enforcement of             agreements” and,
                      arbitration agreements" and, "[b]ecause
                                                   “[b]ecause waiver
                                                              waiver of
                                                                     of the
                                                                        the right
                                                                            right to
                                                                                  to
   9 arbitration is disfavored, any party arguing waiver of arbitration bears a heavy burden
  10 of proof.” 829
     of proof." 829 F.3d
                    F.3d at
                         at 1124
                            1124 (emphasis
                                 (emphasis added;
                                           added; quotation
                                                  quotation marks
                                                            marks omitted). What is more,
  11   “‘[a]ny doubts
       `"[a]ny doubts concerning the scope
                      concerning the scope of arbitrable issues
                                           of arbitrable issues should
                                                                should be
                                                                       be resolved
                                                                          resolved in
                                                                                   in favor
                                                                                      favor of
                                                                                            of
  12 arbitration, whether the problem at hand is the construction of the contract language

                                                                 to arbitrability.'"
  13 itself or an allegation of waiver, delay, or a like defense to arbitrability.’” Carwile v.
  14 Samsung Telecomms. Am., LLC, 2013 WL 11030374, at *4 (C.D. Cal. July 9, 2013)

              Moses H.
  15 (quoting Moses H. Cone Mem’l'1 Hosp.
                       Cone Mem     Hosp. v. Mercury Const.
                                          v. Mercury Const. Corp.,
                                                            Corp., 460 U.S. 1, 24-25
  16 (1983) and Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1131 (9th Cir.

  17 2000)).

  18          “[A] party
              "[A] party seeking
                         seeking to
                                 to prove
                                    prove waiver
                                          waiver of
                                                 of aa right
                                                       right to
                                                             to arbitration
                                                                arbitration must
                                                                            must demonstrate:
                                                                                 demonstrate:
  19 (1) knowledge of an existing right to compel arbitration; (2) acts inconsistent with that
  20   existing right; and (3) prejudice to the party opposing arbitration resulting from such
  21

  22
                   opined that,
       court then opined    that, "[g]iven
                                  “[g]iven the
                                            the large
                                                large degree
                                                      degree ofof overlap  between the
                                                                  overlap between    the class
                                                                                          class claims
                                                                                                claims
  23   raised in the Moreno action and the instant action, and the fact that plaintiffs in both
       actions are represented by ;the   the same counsel, [it] takes seriously the risk that
  24                 action could
       [plaintiff]’s action
       [plaintiffs                  be improperly
                             could be   improperly used
                                                     used to
                                                           to expand  procedural rights
                                                              expand procedural    rights he
                                                                                           he or  other
                                                                                               or other
       class  members would
       class members    would otherwise
                                otherwise enjoy.”
                                            enjoy:' Id. at *2. Accordingly, though the court held
  25   that plaintiff as a non-party did not violate the stay order in Moreno, it still found that
       his “conduct   raises at
            'conduct raises  at Ieast
                                least the
                                      the specter
                                          specter that
                                                   that his
                                                        his separate
                                                            separate action
                                                                     action could   be used
                                                                              could be  used by
                                                                                              by [him]
                                                                                                 [him]
  26   or other putative class members to circumvent the various orders that apply to the
                 action.” 2007
       Moreno action."     2007 WLWL 1795699,
                                       1795699, atat *1,
                                                     *1, *2,  & n.2.
                                                          *2, &  n.2. But   the court
                                                                      But the          decided not
                                                                                court decided    not to
                                                                                                      to
  27   dismiss the lawsuit because, unlike in the cases thatthat Plaintiffs’
                                                                 Plaintiffs' counsel
                                                                             counsel filed,  plaintiff’s
                                                                                      filed, plaintiff's
       action was not entirely duplicative: even though the claims and classes largely
  28   overlapped, he asserted two new claims and sought to represent classes that were not
       found in Moreno. Id. at *2.
                                                  13                 Case No. 18-CV-1190-JLS-JLB
         DEFENDANTS’ OPPOSITION
         DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                   PLAINTIFFS’ EX PARTE MOTION
                                                        MOTION TO ENFORCE THE COURT'S
                                                                                 COURT’S STAY
                                                                                          STAY
          AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                        FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7119 Page 22 of 35



   1
   1   inconsistent acts.”
       inconsistent acts." Martin, 29 F.3d at 1124. Here, Defendants concede that FBC
   2   Modesto had knowledge of its right to compel arbitration (which, as discussed below,
   3 it promptly exercised). Thus, the Court need only evaluate the second and third factors.
   4   Plaintiffs do not
       Plaintiffs do not come
                         come close to meeting
                              close to meeting their
                                               their "heavy
                                                     “heavy burden
                                                            burden of proof” with
                                                                   of proof" with regard to
                                                                                  regard to
   5   either.77
       either.
   6                  1.
                      1.     Neither Defendants
                             Neither Defendants nor
                                                 nor FBC Modesto has
                                                     FBC Modesto   has engaged  in conduct
                                                                       engaged in   conduct
                             inconsistent with
                             inconsistent with FBC Modesto’s right
                                               FBC Modesto's right to arbitrate its
                                                                   to arbitrate its claim.
                                                                                    claim.
   7

   8            Throughout their brief, Plaintiffs improperly conflate the declaratory judgment
   9   claim in the arbitration with the entirely different, non-overlapping claims in this case.
     For example,
  10 For example, Plaintiffs argue that
                  Plaintiffs argue that Defendants
                                        Defendants "thoroughly
                                                   “thoroughly engaged in and
                                                               engaged in and sought
                                                                              sought the
                                                                                     the
  11   protections and benefits of the judicial process for nearly a year before attempting to
  12   compel Aguero .. .. .. to
       compel Aguero          to resolve
                                 resolve claims in arbitration,"
                                         claims in arbitration,” including
                                                                 including by
                                                                           by participating
                                                                              participating in
                                                                                            in
                                                                13-15.8) But that has no
  13 motion practice and discovery in this litigation. (Pl. Br. 13-15.8)

  14 bearing on whether FBC Modesto has waived its right to arbitrate a completely distinct

  15   claim.
  16            Indeed, "the
                Indeed, “the circuits to address
                             circuits to address the
                                                 the issue
                                                     issue have
                                                           have said
                                                                said that
                                                                     that waiver
                                                                          waiver cannot be based
                                                                                 cannot be based
  17   on prior litigation unless the litigation was between the same parties
                                                                      parties and involved
  18 essentially the same claim as the one to be arbitrated."
                                                 arbitrated.” In re Cox Enters., Inc. Set-top
  19   Cable Television Box Antitrust Litig., 835 F.3d 1195, 1207 (10th Cir. 2016) (citing
  20   Microstrategy Inc. v. Lauricia, 268 F.3d 244, 250 (4th Cir. 2001); Grumhaus v.
  21
       7
  22     Though it has no bearing on this motion, Defendants expressly reserve their right to
       compel
       compel- opt-in Plaintiffs, who are bound by arbitration agreements, to arbitrate the
  23   claims asserted in this case and will do so if the Court conditionally certifies an FLSA
       collective   action.
  24
       8
                                                 Modesto’s declaratory
       8 Plaintiffs misrepresent that FBC Modesto's            declaratory judgment
                                                                             judgment claim   is the
                                                                                       claim is  the same
                                                                                                       same
       as the
       as  the claims  at issue
               claims at  issue in
                                in this
                                   this case. According to
                                        case. According     to Plaintiffs, “Flowers [Foods]
                                                               Plaintiffs "Flowers   [Foods] has
                                                                                              has already
                                                                                                    already
  25   waived its right to arbitrate claims against . . . Aguero because of the months it spent
       trying to litigate the same claims in    in this
                                                   this case.”   (Pl. Br.
                                                        case." (Pl.   Br. 11 (emphasis
                                                                             (emphasis added).
                                                                                        added). See also
  26        10 ("[A]bsent
       id. 10   (“[A]bsent intervention
                             intervention byby this
                                                this Court,    Aguero would
                                                      Court, Aguero     would bebe improperly
                                                                                   improperly forced
                                                                                                 forced toto
       litigate his employment classification with Flowers in a collateral proceeding . . .
  27                                                      litigation[.]”) (emphasis
       Aguero would face costly and duplicative litigation[.]")           (emphasis added).)
                                                                                      added).) Plaintiffs’
                                                                                                Plaintiffs'
       counsel    represents Aguero
       counsel represents     Aguero in in the
                                           the arbitration
                                                 arbitration and
                                                               and knows
                                                                   knows full    well that
                                                                            full well that isn't
                                                                                           isn’t true:
                                                                                                  true: the
                                                                                                         the
  28   claim in arbitration has nothing to    to do
                                                  do with
                                                     with Aguero's
                                                             Aguero’s "employment
                                                                        “employment classification”
                                                                                        classification" oror
       anything else in this case.
                                                    14                 Case No. 18-CV-1190-JLS-JLB
           DEFENDANTS’ OPPOSITION
           DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                     PLAINTIFFS’ EX PARTE MOTION
                                                          MOTION TO ENFORCE THE COURT'S
                                                                                   COURT’S STAY
                                                                                            STAY
            AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                          FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7120 Page 23 of 35



   1
   1   Comerica Sec., Inc., 223 F.3d 648, 652 (7th Cir. 2000); Subway Equip. Leasing Corp.
   2                                                   Doctor’s Assocs.,
       v. Forte, 169 F.3d 324, 328-29 (5th Cir. 1999); Doctor's Assocs., Inc.
                                                                         Inc. v. Distajo, 107
                                                                              v. Distajo,
   3 F.3d 126, 132-34 (2d Cir. 1997)) (emphasis added). See also Kelly v. Pub. Util. Dist.
   4         of Grant Cty., 552
       No. 2 of                 F. App'x
                            552 F. App’x 663,
                                         663, 664
                                              664 (9th
                                                  (9th Cir.
                                                       Cir. 2014)
                                                            2014) ("A
                                                                  (“A party
                                                                      party that
                                                                            that is
                                                                                 is aware that
                                                                                    aware that
   5 it has a right to compel arbitration of a dispute cannot wait to exercise that right until

   6   the parties have expended a significant amount of time and money to litigate that
   7   dispute in
               in federal
                  federal court.”) (emphasis added).9
                          court.") (emphasis added).9
   8          The Tenth Circuit further explained the rationale underlying this rule:
   9          As for waiver by conduct, a party cannot be said to manipulate the judicial
              process by seeking to arbitrate a claim unless the party has litigated the
  10          same claim. If the present claim has not been litigated, the parties are still
  11
     9
  12 9 The waiver cases that Plaintiffs cite are readily distinguishable and support
       Defendants’ position
       Defendants'    position because
                                     because all  but one
                                              all but       involve motions
                                                       one involve  motions to to compel   arbitration of
                                                                                  compel arbitration    of the
                                                                                                           the
  13   exact same claims that were being litigated. See Martin, 829 F.3d at 1126, 1128
       (“defendants engaged
       ("defendants    engaged in     in conduct     inconsistent with
                                         conduct inconsistent      with their
                                                                         their right
                                                                                right to
                                                                                      to arbitrate"
                                                                                         arbitrate” because
                                                                                                      because
  14   “[t]hey spent
       "I'llhey spent seventeen
                       seventeen monthsmonths litigating    the case”);
                                                litigating the                  552 F.
                                                                        Kelly, 552
                                                                case"); Kelly       F. App'x
                                                                                       App’x atat 664
                                                                                                  664 ("PUD
                                                                                                       (“PUD
       and Port waited eleven months after the lawsuit was filed to demand arbitration,
  15   actively litigating
       actively  litigating thethe case[.]”);
                                     case[.1"); Hooper v. Advance Am., Cash Advance Centers of         of Mo.,
       Inc., 589   F.3d 917,
             589 F.3d    917, 921       (8th Cir.
                                   921 (8th        2009) (defendant
                                             Cir. 2009)    (defendant "sought
                                                                        “sought aa final  decision from
                                                                                    final decision         the
                                                                                                     from the
  16                    upon the
       district court upon          the merits
                                         merits of
                                                 of the
                                                      the parties'
                                                           parties’ dispute"
                                                                    dispute” before
                                                                               before moving
                                                                                        moving to  to compel
                                                                                                       compel
       arbitration of the same claims); Van      Van Ness Townhouses v. Mar Indus. Corp., 862 F.2d
  17   754,
       754, 759    (9th Cir.
             759 (9th             1988) ("Shearson
                         Cir. 1988)      (“Shearson implicitly
                                                        implicitly waived
                                                                   waived arbitration
                                                                            arbitration of   the civil
                                                                                          of the  civil RICO
                                                                                                        RICO
       and pendent state law claims because Shearson acted inconsistently with its known
  18   existing right to arbitrate those claims.")          (emphasis added);
                                                claims.”) (emphasis     added); In re Toyota Motor Corp.
       Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig., 838 F. Supp. 2d
  19   967, 978 (C.D. Cal. 2012) ("Toyota (“Toyota hashas been
                                                          been completely
                                                                completely engaged
                                                                             engaged inin the
                                                                                          the present
                                                                                               present multi-
                                                                                                        multi-
       district litigation . . . without offering any expression of the intent to seek arbitration
  20   of the present claims.")          (emphasis added);
                          claims.”) (emphasis          added); Martinez v. WelkWelk Grp., Inc., 2012 WL
       112535, at *2 (S.D. Cal. Jan. 12, 2012) (defendant waited two years to request that the
  21   court
       court compel    arbitration of
              compel arbitration           plaintiff’s claims);
                                        of plaintiff's  claims); Plows v. Rockwell Collins, Inc., 812 F.
       Supp. 2d 1063, 1066-68 (C.D. Cal. 2011) (defendant litigated claims for 13 months
  22   before moving to arbitrate). The only case with a different fact pattern is Hoffman
       Construction Co. of      of Oregon v. Active Erectors & Installers, Inc., 969 F.2d 796 (9th
  23   Cir. 1992). There, Active brought claims, including RICO, against Hoffman in federal
       court and subsequently demanded arbitration. Id. at 798. The court dismissed the suit
  24   on that ground. Id. The parties then agreed that, instead of going to arbitration, Active
       could bring its claims in state court. Id. Active filed a state court action, not including
  25   the RICO claim. Id. After trial, Active tried to arbitrate the RICO claim, but the lower
       court  “held that
       court "held   that .. .. .. by
                                   by proceeding
                                      proceeding in    state court
                                                    in state       without aa RICO
                                                             court without    RICO claim,     having waived
                                                                                      claim, having    waived
  26   arbitration to get into state court, Active was precluded from adjudicating the RICO
              in aa new
       claim in     new arbitration."
                         arbitration.” Id. The Ninth Circuit affirmed, finding that Active waived
  27   arbitration of the RICO claim by entering into the agreement to litigate in state court
       and that the claim was barred by res judicata. Id. at 799. Hoffman has no bearing here:
  28   FBC Modesto never litigated or agreed to litigate its declaratory judgment claim; on
       the contrary, the parties agreed to arbitrate it.
                                                  15                 Case No. 18-CV-1190-JLS-JLB
         DEFENDANTS’ OPPOSITION
         DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                   PLAINTIFFS’ EX PARTE MOTION
                                                        MOTION TO ENFORCE THE COURT'S
                                                                                 COURT’S STAY
                                                                                          STAY
          AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                        FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7121 Page 24 of 35



   1
   1          going to have to go to some forum—arbitration or litigation—to resolve
              it. And if the party now seeking arbitration has done nothing in the earlier
   2          litigation beyond what was appropriate in that litigation, its conduct in
              that litigation
                    litigation. could hardly be an improper imposition on the court or
   3          opposing parties.in in the pending dispute. Whatever happened in the other
              litigation was going to happen regardless of whether the pending claim is
   4          arbitrated or litigated. In short, the party seeking arbitration cannot be
              accused of imposing a burden on the court or opposing parties by seeking
   5          arbitration of the present claim after litigating a different claim earlier.
   6   In re Cox Enters., 835 F.3d at
                          835 F.3d at 1207.
                                      1207. As
                                            As other
                                               other courts have noted,
                                                     courts have noted, 'waiver
                                                                        “‘waiver where
                                                                                 where aa
   7   party has previously litigated an unrelated yet arbitrable dispute would effectively
   8 abrogate an arbitration clause once a party had litigated any issue relating to the

     underlying contract.’”
   9 underlying contract.' Spencer v. Midland Funding LLC, 2016 WL 8677216, at *4 (D.
                                                 Doctor’s Assocs.,
  10 Or. Oct. 21, 2016) (parenthetically quoting Doctor's Assocs., Inc.,
                                                                   Inc., 107 F.3d at 133).
  11                                       180 F.
                Bischoff v. DirecTV, Inc., 180
       See also Bischoff                       F. Supp. 2d 1097,
                                                  Supp. 2d       1113 (C.D.
                                                           1097, 1113 (C.D. Cal. 2002) ("[T]o
                                                                            Cal. 2002) (“[T]o
  12 hold that defendant can no longer assert its right to compel arbitration simply because

     it did
  13 it did not
            not assert
                assert that
                       that right
                            right in
                                  in another
                                     another case is absurd"
                                             case is absurd” because
                                                             because it “would amount
                                                                     it "would        to aa rule
                                                                               amount to    rule
  14 that a party to millions of arbitration agreements has no choice but to arbitrate all

  15   claims arising from those agreements[.]”).
                      from those                  10
                                 agreements[.]").10
  16          Plaintiffs again try to muddy the water by comingling the arbitration and
                                                        “could have
  17 litigation claims when they assert that Defendants "could have immediately
                                                                    immediately and
                                                                                and
  18   concurrently sought arbitration
       concurrently sought             of Aguero['s]
                           arbitration of Aguero[’s] .. .. .. claims
                                                              claims over nine months
                                                                     over nine months ago."
                                                                                      ago.” (Pl.
                                                                                            (Pl.
  19
       10
  20   1° District courts throughout the country have relied on this rule to reject claims of
       waiver. See, e.g., Spencer, 2016 WL         WL 8677216,
                                                         8677216, at at *5    (“[T]he Court
                                                                        *5 ("[T]he       Court concludes
                                                                                                 concludes
  21   Defendants’ efforts
       Defendants'    efforts inin state
                                   state court  to collect
                                         court to  collect Plaintiff’s debt do
                                                           Plaintiff's debt  do not
                                                                                 not constitute
                                                                                      constitute aa waiver
                                                                                                     waiver
       of  their right
       of their  right to
                        to pursue
                            pursue arbitration
                                     arbitration on
                                                  on Plaintiff’s  [different] claims
                                                      Plaintiff's [different]   claims inin this
                                                                                             this action.");
                                                                                                  action.”);
  22   Newell v. Am. Ins. Administrators, LLC, 2016 WL 627357, at *4 (W.D. Va. Feb. 16,
       2016) ("[B]ecause
       2016)   (“[B]ecause the the claims
                                   claims asserted   in the
                                            asserted in the Florida
                                                            Florida case  are distinct,
                                                                    case are   distinct, both
                                                                                          both legally
                                                                                                legally and
                                                                                                         and
  23   factually,
       factually, from     Newell’s claims
                   from Newell's                under the
                                       claims under     the FCRA,
                                                             FCRA, the
                                                                     the litigation    surrounding those
                                                                          litigation surrounding       those
       claims cannot support a finding that the defendants waived     waived the right to arbitrate the
  24   claims
       claims asserted    in the
                asserted in   the instant
                                  instant action.");
                                           action.”); Davis v. CACH, LLC, 2015 WL 913392, at *7
       (N.D. Cal.
       (N.D.        Mar. 2,
               Cal. Mar.   2, 2015)
                               2015) ("Plaintiff
                                      (“Plaintiff has
                                                   has not
                                                       not shown
                                                            shown that
                                                                   that Defendants
                                                                        Defendants actedacted inconsistent
                                                                                               inconsistent
  25   with their right to compel arbitration. The mere filing of a lawsuit in state court to
       collect on a debt does not mean that the debt collector cannot then compel arbitration
  26   if the
       if the debtor
               debtor later  brings suit
                      later brings   suit regarding   different claims.”);
                                           regarding different  claims."); Envision Ins. Co. v. Khan,
       2014 WL 12868890, at *2 (M.D.              Fla. Feb.
                                             - Fla.    Feb. 25,
                                                             25, 2014)
                                                                 2014) ("Only
                                                                         (“Only prior
                                                                                   prior litigation
                                                                                          litigation of   the
                                                                                                      of the
  27   same legal andfactual
                         factual issues as those the party now wants to arbitrate results in waiver
       of   the right
       of the   right to
                       to arbitrate.")
                            arbitrate.”) (emphasis
                                          (emphasis added;
                                                       added; quotation
                                                                quotation marks
                                                                             marks and      text alteration
                                                                                     and text     alteration
  28   omitted); Bischoff, 180 F. Supp. 2d     2d at
                                                  at 1113  (no waiver
                                                     1113 (no  waiver because
                                                                        because "the
                                                                                  “the claims    in the
                                                                                         claims in  the two
                                                                                                         two
       lawsuits are not identical”)      (emphasis added).
                           identical") (emphasis     added).
                                                  16                 Case No. 18-CV-1190-JLS-JLB
         DEFENDANTS’ OPPOSITION
         DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                   PLAINTIFFS’ EX PARTE MOTION
                                                        MOTION TO ENFORCE THE COURT'S
                                                                                 COURT’S STAY
                                                                                          STAY
          AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                        FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7122 Page 25 of 35



   1
   1   Br. 12.) But FBC Modesto’s
                        Modesto's declaratory judgment claim is based on recent events.
   2   FBC Modesto filed the arbitration on March 6, 2020, the same day that it terminated
     Aguero’s distributor
   3 Aguero's distributor agreement.
                          agreement. In
                                     In other words, FBC Modesto did
                                        other words,             did file “arbitration at
                                                                     file "arbitration
   4   [its] first
       [its]       opportunity to
             first opportunity to do
                                  do so"
                                     so” and
                                         and there
                                             there was
                                                   was no
                                                       no "unreasonable
                                                          “unreasonable delay"
                                                                        delay” (Id.
                                                                               (Id. 12, 13). In
                     doesn’t matter
   5 any event, that doesn't matter because
                                    because the
                                            the issue
                                                issue has
                                                      has never
                                                          never been
                                                                been litigated.11
                                                                     litigated.11
   6         Therefore, even if—as Plaintiffs incorrectly contend—FBC Modesto is the
   7   agent of, or acted in active concert with, Flowers Foods, Defendants have not engaged
   8 in any inconsistent conduct in this litigation with regard to the declaratory judgment

   9                                                  169 F.3d
       claim. See, e.g., Subway Equip. Leasing Corp., 169 F.3d at
                                                               at 328
                                                                  328 ("Because
                                                                      (“Because the
                                                                                the actions
                                                                                    actions
  10 brought by the DAI affiliates involved claims that are different from the one DAI now
  11   seeks to
       seeks to arbitrate,
                arbitrate, it
                           it does
                              does not
                                   not matter
                                       matter whether
                                              whether DAI’s
                                                      DAI's affiliates were the
                                                            affiliates were the alter
                                                                                alter ego, agent,
                                                                                      ego, agent,
  12   or precursor to DAI. Even if the affiliates and DAI were one and the same, DAI still
           not have
  13 would not have invoked
                    invoked the
                            the judicial
                                judicial process.").
                                         process.”). The
                                                     The conclusion that there
                                                         conclusion that there has
                                                                               has been
                                                                                   been no
                                                                                        no
  14 waiver is further strengthened by the fact that the arbitration involves different parties.

                                   835 F.3d
  15 See, e.g., In re Cox Enters., 835 F.3d at
                                            at 1207
                                               1207 ("waiver
                                                    (“waiver cannot be based
                                                             cannot be based on prior
                                                                             on prior
     litigation unless
  16 litigation unless the
                       the litigation
                           litigation was
                                      was between
                                          between the
                                                  the same
                                                      same parties");
                                                           parties”); Chun Ping Turng v.
  17   Guaranteed Rate, Inc., 371 F. Supp. 3d 610, 620 (N.D. Cal. 2019) (holding that
     plaintiff could
  18 plaintiff       not rely
               could not rely on “allegedly inconsistent
                              on "allegedly inconsistent conduct in aa separate
                                                         conduct in    separate case involving
                                                                                case involving
                 party” to
  19 a different party" to establish waiver); Goodale
                           establish waiver); Goodale v.
                                                      v. George S. May
                                                         George S. May Int
                                                                       Int’l'1 Co.,
                                                                               Co., 2011 WL
  20   1337349, at
       1337349, at *1 (N.D. Ill.
                   *1 (N.D. Ill. Apr.
                                 Apr. 5,
                                      5, 2011)
                                         2011) ("Plaintiffs
                                               (“Plaintiffs cite to no
                                                            cite to no authority,
                                                                       authority, and the Court
                                                                                  and the Court
  21   could
       could find none, to
             find none, to suggest
                           suggest that
                                   that aa party's
                                           party’s actions
                                                   actions in
                                                           in aa prior
                                                                 prior case could provide the basis
  22   for a waiver of arbitration in a future case, involving different claims and different
  23   parties.”) (emphasis
       parties.") (emphasis in
                            in original).
                               original).
  24

  25 11
     11 In addition to improperly conflating the claims in the arbitration and litigation to
  26 argue  that FBC Modesto waited too long to file its arbitration, Plaintiffs make up a
     reason for
     reason      the imagined
             for the            delay: "Flowers
                     imagined delay:   “Flowers has
                                                  has specifically
                                                       specifically delayed
                                                                     delayed moving
                                                                              moving toto compel
                                                                                          compel
  27 arbitration  in order to  engage  in valuable   discovery   in federal court—discovery
                                                                            court    discovery   it
     would not
     would   not necessarily
                 necessarily have
                              have been
                                   been entitled  to in
                                         entitled to in arbitration."
                                                        arbitration.” (Pl.
                                                                      (Pl. Br. 14.) Plaintiffs are
                                                                           Br. 14.)
  28 wrong. There has been no delay and, regardless, the applicable arbitration provision
     provides the parties with the same types of discovery that they took in this case.
                                                 17                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7123 Page 26 of 35



   1
   1                2.
                    2.     Plaintiffs, including Aguero,
                           Plaintiffs, including Aguero, will
                                                         will suffer
                                                              suffer no
                                                                     no prejudice.
                                                                        prejudice.
   2         Plaintiffs
             Plaintiffs contend that "engag[ing]
                        contend that “engag[ing] in
                                                 in th[is]
                                                    th[is] . . . litigation between June 2019
     [when Aguero
   3 [when Aguero opted
                  opted in]
                        in] and February 2020
                            and February 2020 is
                                              is significantly
                                                 significantly prejudicial
                                                               prejudicial in and of
                                                                           in and    itself”
                                                                                  of itself'
   4   because they participated in discovery and motion practice. (Pl. Br. 15, 16.) They also
                 they’re "prejudiced
   5 assert that they're “prejudiced to
                                     to the
                                        the extent that Flowers
                                            extent that Flowers [Foods]
                                                                [Foods] obtained
                                                                        obtained clear
   6   advantages from litigating in federal court[.]” (Id. 16.) Neither is correct.
                                             court[.]" (Id.
   7         “[T]he prejudice claimed by Plaintiffs is not the type of prejudice that [courts]
             "[T]he
   8   consider in assessing whether a party has waived by conduct its right to demand
                                                            “Prejudice refers
     arbitration.” In re Cox Enterprises, 835 F.3d at 1208. "Prejudice
   9 arbitration."                                                     refers to
                                                                              to the
                                                                                 the inherent
                                                                                     inherent
                   terms of
  10 unfairness—in terms    delay, expense,
                         of delay,          or damage
                                   expense, or damage to
                                                      to aa party's
                                                            party’s legal
                                                                    legal position—that
                                                                          position—that
  11   occurs when the
       occurs when the party's
                       party’s opponent
                               opponent forces it to
                                        forces it to litigate
                                                     litigate an
                                                              an issue and later
                                                                 issue and later seeks
                                                                                 seeks to
                                                                                       to
  12 arbitrate that same issue.”
                         issue." Id. at1208-09 (emphasis added; quotation marks, text
  13 alterations, and ellipses omitted). That's not what
                                         That’s not what happened
                                                         happened here.
                                                                  here. In addition,
                                                                        In addition,
  14 discovery that the parties have taken so far will be available for trial of the claims at

  15 issue in this case. See, e.g., Fisher v. A.G. Becker Paribas Inc., 791 F.2d 691, 697 (9th

  16 Cir. 1986) (holding that extensive discovery into both arbitrable and non-arbitrable

  17   claims before moving to compel arbitration is insufficient prejudice for waiver if that
  18 discovery is available for trial of the non-arbitrable claim in court).

  19         C.
             C.     Plaintiffs,
                    Plaintiffs, including Aguero, will
                                includin_g_Aguero, will not
                                                        not be irreparably harmed
                                                            be irreparably harmed by
                                                                                   by the
                                                                                      the
                    arbitration of
                    arbitration   of FBC  Modesto’s declaratory
                                     FBC Modesto's  declaratory judgment
                                                                  judgment claim.
                                                                            claim.
  20

  21         Initially, Plaintiffs cite World
                                        World Group Securities v. Tiu, 2003 WL 26119461
  22   (C.D. Cal. July 22, 2003), in support of their assertion that they would suffer
  23   irreparable harm
       irreparable harm if
                        if they
                           they are
                                are forced “to participate
                                    forced "to participate in
                                                           in simultaneous
                                                              simultaneous litigation
                                                                           litigation of these
                                                                                      of these
  24   disputes in
       disputes in separate
                   separate actions.” (Pl. Br.
                            actions." (Pl. Br. 21.)
                                               21.) But plaintiff in World
                                                                     World Group Securities was
  25   not aa party
       not    party to
                    to an
                       an arbitration
                          arbitration agreement; that’s why
                                      agreement; that's why the
                                                            the court
                                                                court found that "forcing
                                                                      found that “forcing
  26   Plaintiff to arbitrate would deprive it of its right to choose a forum and result in
  27   simultaneous litigation of th[e] dispute in two forums,”
                                                       forums," irreparably harming plaintiff.
  28   2003 WL 26119461, at *7. Here, there is a binding arbitration agreement.
                                                 18                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7124 Page 27 of 35



   1
                    “[t]he FAA
       Accordingly, "[t]he FAA .. .. .. requires
                                        requires .. .. .. ‘arbitration
                                                          'arbitration even where the
                                                                       even where the result
                                                                                      result would
                                                                                             would be
                                                                                                   be
   2
       the possibly
       the possibly inefficient
                    inefficient maintenance
                                maintenance of
                                            of separate
                                               separate proceedings
                                                        proceedings in different forums.’”
                                                                    in different forums.'"
   3
       Harmon v. RDO Equip. Co., 2019 WL 4238877, at *2 (C.D. Cal. July 3, 2019)
   4
                                                   Moses H.
       (quoting Fisher, 791 F.2d at 698). See also Moses H. Cone Mem’l Hosp.,
                                                            Cone Mem?  Hosp., 460 U.S. at
   5
       20 ("the
       20 (“the relevant
                relevant federal law requires piecemeal resolution when necessary to give
                         federal law
   6
                                agreement”) (emphasis
       effect to an arbitration agreement") (emphasis in
                                                      in original).
                                                         original). Nonetheless, FBC
   7
                 declaratory judgment
       Modesto’s declaratory
       Modesto's             judgment claim doesn’t overlap with the claims in this case.
                                      claim doesn't
   8
       So,
       So, Plaintiffs won’t be
           Plaintiffs won't be required
                               required to
                                        to engage in "simultaneous
                                           engage in “simultaneous litigation."
                                                                   litigation.” (Pl.
                                                                                (Pl. Br. 21.)
                                                                                     Br. 21.)
   9
                                      that their
              Plaintiffs next contend that their "claims
                                                 “claims are
                                                         are not
                                                             not arbitrable"
                                                                 arbitrable” and they would
                                                                             and they would
  10
       suffer irreparable
       suffer irreparable harm
                          harm because
                               because "the
                                       “the time
                                            time and resources [they]
                                                 and resources [they] would
                                                                      would expend in
                                                                            expend in
  11
       arbitration is
       arbitration is not
                      not compensable[.]” (Pl. Br.
                          compensable[.]" (Pl. Br. 21-22.) But that argument misses the mark
  12
       because the arbitration provision in the Distributor Agreement clearly applies to the
  13
       declaratory judgment
       declaratory judgment claim. Anyway, that's
                            claim. Anyway, that’s an
                                                  an issue
                                                     issue for the arbitrator
                                                           for the arbitrator to
                                                                              to decide:
                                                                                 decide: the
                                                                                         the
  14
                                                 delegation clause
       arbitration agreement has a crystal-clear delegation        providing that
                                                            clause providing that "[a]ny
                                                                                  “[a]ny issues
                                                                                         issues
  15
       concerning arbitrability of a particular issue or claim under this Arbitration Agreement
  16
       .. .. .. shall
                shall be
                      be resolved
                         resolved by
                                  by the
                                     the arbitrator,
                                         arbitrator, not
                                                     not aa court.”
                                                            court." See, e.g., Harmon, 2019 WL
  17
       4238877, at
       4238877, at *3 (“The gateway
                   *3 ("The gateway issues
                                    issues regarding whether there
                                           regarding whether there is
                                                                   is an
                                                                      an agreement to
                                                                         agreement to
  18
       arbitrate and whether the agreement covers the dispute . . . can be expressly delegated
  19
                                                       unmistakably provide
       to the arbitrator where the parties clearly and unmistakably provide otherwise[.]”)
                                                                            otherwise[.]")
  20
       (quotation marks
       (quotation marks omitted). What is
                        omitted). What is more,
                                          more, "[i]f
                                                “[i]f it turns out
                                                      it turns     that the
                                                               out that the award
                                                                            award improperly
                                                                                  improperly
  21
       decides non-arbitrable issues and is adverse to Plaintiffs, they have an adequate
  22
                            they may
       remedy at law, i.e., they may have
                                     have it
                                          it vacated."
                                             vacated.” Stanchart
                                                       Stanchart Sec.
                                                                 Sec. Int'l,
                                                                      Int’l, Inc.
                                                                             Inc. v.
                                                                                  v. Gavaldon,
                                                                                     Gavaldon,
  23
       2012 WL 5471933, at *2 (S.D. Cal. Nov. 9, 2012). See also Postmates Inc. v. 10,356
  24
       Individuals, 2020 WL 1908302, at *8 (C.D. Cal.
                                        *8 (C.D.      Apr. 15,
                                                 Cal. Apr. 15, 2020)
                                                               2020) ("[T]he
                                                                     (“[T]he Ninth
                                                                             Ninth Circuit
                                                                                   Circuit
  25
       has concluded
       has           that being
           concluded that being required
                                required to
                                         to ‘arbitrate disputes that
                                            'arbitrate disputes that may
                                                                     may not
                                                                         not be
                                                                             be arbitrable'
                                                                                arbitrable’ does
                                                                                            does
  26
       not constitute
       not            irreparable injury.")
           constitute irreparable injury.”) (quoting
                                            (quoting Camping Const. Co. v. Dist. Council of
                                                                                         of
  27
       Iron Workers,
            Workers, 915 F.2d 1333, 1349 (9th Cir. 1990)).
  28
                                                 19                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7125 Page 28 of 35



   1
   1
             Finally, Plaintiffs
             Finally, Plaintiffs argue
                                 argue that
                                       that "the
                                            “the uncertainty
                                                 uncertainty regarding
                                                             regarding the
                                                                       the effect of the
                                                                           effect of the release
                                                                                         release
   2
       places Aguero
       places Aguero and
                     and other distributors in
                         other distributors in aa difficult
                                                  difficult position"
                                                            position” and that "such
                                                                      and that “such uncertainty
                                                                                     uncertainty
   3
       ‘imposes immediate and
       `imposes immediate and irreparable
                              irreparable harm
                                          harm by
                                               by deterring
                                                  deterring franchisees
                                                            franchisees from participating
   4
       in the
       in the case.’” (Pl. Br.
              case.'" (Pl. Br. 22
                               22 (quoting
                                  (quoting Haitayan v. 7-Eleven, Inc., 762 F. App'x
                                                                       762 F. App’x 393,
                                                                                    393, 396
                                                                                         396
   5
       (9th Cir. 2019)).) Notably, on remand in Haitayan, the district court again found that
   6
       plaintiffs made no showing of irreparable harm. 2019 WL 2620729, at *5, *6 (C.D.
   7
                                                   didn’t involve
       Cal. Apr. 29, 2009). In any event, Haitayan didn't         whether an
                                                          involve whether an arbitration
                                                                             arbitration
   8
       should be enjoined. Here, Aguero agreed to arbitrate any dispute related to the release.
   9
       Any argument concerning the release is for the arbitrator to decide, and the only way
  10
       to remove
       to remove the
                 the "uncertainty"
                     “uncertainty” that
                                   that Plaintiffs
                                        Plaintiffs complain
                                                   complain about
                                                            about is to let
                                                                  is to let the
                                                                            the arbitration
                                                                                arbitration
  11
       proceed. See, e.g., Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Billington, 2018 WL
  12
       6321658, at
       6321658, at *6,
                   *6, *7 (C.D. Cal.
                       *7 (C.D. Cal. Jan. 8, 2018)
                                     Jan. 8, 2018) ("Both
                                                   (“Both of
                                                          of Plaintiff’s
                                                             Plaintiff's arguments
                                                                         arguments fail
                                                                                   fail for the
                                                                                        for the
  13
       same reason:
       same reason: they
                    they are
                         are attacks
                             attacks on the merits
                                     on the merits of
                                                   of Defendants’ FINRA claims,
                                                      Defendants' FINRA         not their
                                                                        claims, not their
  14
       arbitrability . . . . [T]he arbitrator, not this Court should determine whether Defendants
  15
                                                            As such,
       properly attribute the alleged conduct to Plaintiff. As such, Defendants’ FINRA claims
                                                                     Defendants' FINRA claims
  16
       are arbitratable,
       are arbitratable, irrespective
                         irrespective of
                                      of their
                                         their ultimate
                                               ultimate merits.")
                                                        merits.”) (denying
                                                                  (denying motion
                                                                           motion to
                                                                                  to
  17
       preliminarily enjoin arbitration).
  18
             At bottom,
             At bottom, Plaintiffs
                        Plaintiffs fail to show
                                   fail to show that
                                                that there's
                                                     there’s aa threat
                                                                threat of imminent irreparable
                                                                       of imminent irreparable
  19
       harm. That conclusion is also evidenced by the fact that Plaintiffs waited over eleven
  20
       weeks before filing this motion, while they continued to participate in the arbitration
  21
       by, for example, filing an answer on March 24 and selecting an arbitrator in April. See,
  22
       e.g., Devasahayam v. DMB Capital Grp., 2017 WL 6547897, at *4 (S.D. Cal. Dec. 20,
  23
       2017) ("This
       2017) (“This motion
                    motion was
                           was filed
                               filed one
                                     one month later. The delay is reason enough to deny a
  24
       TRO .. .. .. .. [because]
       TRO             [because] delay
                                 delay in
                                       in seeking
                                          seeking injunctive
                                                  injunctive relief
                                                             relief ‘implies
                                                                    'implies aa lack
                                                                                lack of urgency and
                                                                                     of urgency and
  25
                   harm[.]’”) (parenthetically quoting Miller ex rel. NLRB v. Cal. Pac, Med.
       irreparable harm[.]"')
  26
       Ctr., 991 F.2d 536, 544 (9th Cir. 1993)); Crocker
                                                 Crocker v.
                                                         v. Cal., Dep’t't of
                                                            Cal., Dep     of Rehab.,
                                                                             Rehab., 2014 WL
  27
       4187315, at
       4187315, at *3 n.6 (E.D.
                   *3 n.6 (E.D. Cal.
                                Cal. Aug.
                                     Aug. 21,
                                          21, 2014)
                                              2014) ("A
                                                    (“A ‘long delay before
                                                        'long delay before seeking
                                                                           seeking aa
  28
                                                 20                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7126 Page 29 of 35



   1
       preliminary injunction implies aa lack
                                         lack of urgency and
                                              of urgency and irreparable harm.’ Stated
                                                             irreparable harm.'        another
                                                                                Stated another
   2
                                                       delay between
       way, the Court is of the view that the two-week delay between Plaintiffs’
                                                                     Plaintiffs' renewed
                                                                                 renewed fear
                                                                                         fear
   3
       of ‘imminent’
       of            harm and
          'imminent' harm and the
                              the filing
                                  filing of this Motion
                                         of this        tends to
                                                 Motion tends to contradict
                                                                 contradict Plaintiffs’
                                                                            Plaintiffs' claims
                                                                                        claims
   4
       of irreparable injury.")
       of irreparable injury.”) (quoting Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d
   5
       1374, 1377 (9th Cir. 1985)).
   6
                D.
                D.     Plaintiffs improperly attempt
                       Plaintiffs improperly  attempt to litigate issues
                                                      to litigate issues that address the
                                                                         that address  the
   7                   merits
                       merits of
                               of the
                                  the declaratory
                                      declaratory judgment   action, not
                                                  judgment action,       its arbitrability.
                                                                     not its arbitrability.
   8            Plaintiffs argue that they are likely to prevail on the merits because Aguero did
   9 not form a valid agreement to later sign a general release of claims against FBC

  10   Modesto and the release requirement is unenforceable under Section 1668 of the
  11   California Civil Code. (Pl. Br. 16-21.) Initially, these arguments are irrelevant and the
  12   Court should not even consider them because they improperly address the merits of
  13   the issues to be arbitrated. See, e.g., Merrill Lynch, Pierce, Fenner & Smith, Inc., 2018
  14   WL 6321658, at *6, *7, supra. They also relate to only one of the three items sought
  15   by FBC
       by FBC Modesto’s declaratory judgment
              Modesto's declaratory judgment request.
                                             request.
  16            Regardless, both arguments ignore the facts and the law. There was a valid
  17   agreement. Indeed, Aguero conceded as much when he without objection signed a
  18   prior general release. Plaintiffs suggest that the release is impermissible because of the
  19   impending misclassification claim. But contracts may be invalidated under Section
  20   1668 only if they seek to exempt a party from responsibility for (1) fraud, (2) injury to
  21   a person or property, or (3) a violation of the law. Plaintiffs not only fail to show these
  22   circumstances exist (because they do not), but courts have found that releases are valid
  23                                                                litigation.12
       and can be upheld as to non-wage claims in misclassification litigation.12
  24
       12
  25   12 For example, in Ahussain v. GNC Franchising, LLC, defendant required its
      franchisees to sign general releases. 2008 WL 11336'812,
                                                           11336812, at *3 (C.D. Cal. Mar. 19,
  26 2008).  The  court held that
                             that  “the
                                  "the  General
                                        General   Releases
                                                  Releases  are not procedurally
                                                            are not  procedurally unconscionable
                                                                                  unconscionable
     and are also enforceable . . . [and that] it is worth noting that a franchisee should
  27 reasonably expect to abandon known grievances against its franchisor when agreeing
      to renew
     to  renew the
               the relationship
                   relationship between
                                 between the
                                           the parties."
                                               parties.” Id. at *4. In Haitayan v. 7-Eleven, Inc.,
  28 a  misclassification case, the  court generally agreed with Ahussain andobserved
                                                                              and observed that if
     aa general
        general release
                release of  all claims
                         of all         in -fact
                                claims in   fact cannot  legally release
                                                 cannot legally           the claims,
                                                                 release the          “then those
                                                                              claims, "then those
                                                     21                 Case No. 18-CV-1190-JLS-JLB
            DEFENDANTS’ OPPOSITION
            DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                      PLAINTIFFS’ EX PARTE MOTION
                                                           MOTION TO ENFORCE THE COURT'S
                                                                                    COURT’S STAY
                                                                                             STAY
             AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                           FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7127 Page 30 of 35



   1
   1         Plaintiffs' counsel,
             Plaintiffs’          ignoring established
                         counsel, ignoring established law, would have
                                                       law, would have Aguero
                                                                       Aguero pocket
                                                                              pocket
   2   thousands of dollars in the sale of distribution rights but not sign a general release
   3 (excepting the wage-and-hour claims), which is quid pro quo for such profits.
   4         E.
             E.     The
                    The balance
                        balance of
                                of equities weighs against
                                   equities weighs against issuing
                                                           issuing an
                                                                   an injunction.
                                                                      injunction.
   5         Plaintiffs have failed to meet their burden to show that the balance of equities
   6   tips in their favor. Citing International Jensen, Inc. v. Metrosound U.S.A., Inc., 4 F.3d
   7   819 (9th Cir. 1993), Plaintiffs contend that Defendants are much larger and stronger
   8   financially than they are. (Pl. Br. 22.) But International Jensen was a trademark case
                                                                             (“Given that
   9 driven by policy concerns that are not at issue here. See 4 F.3d at 827 ("Given
  10 Metrosound is much smaller and younger than Jensen and given that Jensen failed to
  11   vigorously protect its trademark claim, the court found the balance did not tip in
  12   Jensen’s
       Jensen's favor.”).
                favor."). Other
                          Other courts have distinguished
                                courts have distinguished International Jensen on the same
  13 basis. See, e.g., Haitayan, 2019 WL 2620729, at
                                                  at *6 n.14 ("The
                                                     *6 n.14 (“The Court
                                                                   Court acknowledges
                                                                         acknowledges
  14 that 7-Eleven is a larger entity than each franchisee, but finds that the considerations

  15 driving the analysis in the cited trademark cases do not
                                                 cases do not apply
                                                              apply here.").
                                                                    here.”).
  16         Plaintiffs next assert
             Plaintiffs next        that "the
                             assert that “the burden
                                              burden of unwinding improperly
                                                     of unwinding improperly obtained
     releases is
  17 releases is far greater than
                 far greater than aa short
                                     short delay
                                           delay in
                                                 in execution
                                                    execution of the same."
                                                              of the same.” (Pl.
                                                                            (Pl. Br. 22-23.)
                                                                                 Br. 22-23.)
                                the same
  18 Other courts have rejected the same argument
                                         argument and
                                                  and ruled
                                                      ruled that
                                                            that "a
                                                                 “a preliminary injunction
  19   cannot be issued merely to prevent a party from facing such a challenge.”
                                                                     challenge." Haitayan,
  20   2019 WL
       2019 WL 2620729,
               2620729, at
                        at *6
                           *6 n.15.
                              n.15. Even if Plaintiffs’
                                    Even if             argument had
                                            Plaintiffs' argument had merit,
                                                                     merit, the
                                                                            the only way to
                                                                                only way to
  21   determine whether
       determine whether the
                         the release was "improperly
                             release was “improperly obtained"
                                                     obtained” in the first
                                                               in the       place is
                                                                      first place is by
                                                                                     by letting
                                                                                        letting
  22   the arbitration proceed.
  23                                           Plaintiffs' claim
             Closely related to that argument, Plaintiffs’       that they
                                                           claim that they "face
                                                                           “face an
                                                                                 an extremely
                                                                                    extremely
  24   difficult decision"
       difficult decision” regarding whether to
                           regarding whether to sign
                                                sign the
                                                     the release
                                                         release and
                                                                 and that
                                                                     that "[t]he
                                                                          “[t]he equities
                                                                                 equities
  25

  26 claims are not released, and there is no harm to Plaintiffs in signing the renewal
                   2019 WL
     agreement.” 2019
     agreement."        WL 2620729,
                              2620729, at
                                        at *4. “If, however,
                                           *4. "If, however, aa general
                                                                general release
                                                                        release of
                                                                                of such
                                                                                   such claims
                                                                                        claims
  27 is not barred by California law (whether § 206.5, § 2804, or some other aspect of
     California law), then [defendant] is entitled to have its contract (including the full
  28 extent
     extent of
            of its general release)
               its general release) enforced.”
                                    enforced." Id.
                                                 22                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7128 Page 31 of 35



   1
   1   particularly weigh in favor of an injunction where the Court will soon decide whether
   2   Aguero and
       Aguero and other distributors are
                  other distributors are Flowers'
                                         Flowers’ employees,
                                                  employees, and thus substantially clarify
                                                                          decision.” (Pl.
   3 the risk calculus and allow the distributors to make a more-informed decision." (Pl.
   4   Br. 23.) But there is no indication that the Court—rather than a jury—will decide
                                                       less that
   5 whether Plaintiffs were properly classified, much less that it
                                                                 it "will
                                                                    “will soon
                                                                          soon decide"
                                                                               decide” the
                                                                                       the
   6   issue. The
       issue. The only way to
                  only way to "clarify
                              “clarify the
                                       the risk
                                           risk calculus” is to
                                                calculus" is to let
                                                                let the
                                                                    the arbitration
                                                                        arbitration play
                                                                                    play out, as
                                                                                         out, as
   7   the parties
       the parties agreed.
                   agreed. If
                           If the
                              the arbitrator buys Aguero's
                                  arbitrator buys Aguero’s arguments that the
                                                           arguments that the release
                                                                              release is invalid
                                                                                      is invalid
             won’t even have to sign it. "Franchisees,
   8 then he won't                       “Franchisees, like all other contracting parties, must
   9 always consider the various risks and rewards in choosing whether to enter into an
  10 agreement[,] [b]ut it is not the role of the Court or the function of a preliminary
  11   injunction to
       injunction to eliminate that risk,”
                     eliminate that risk," especially          parties’ dispute belongs in
                                           especially when the parties'
  12 arbitration. Haitayan, 2019 WL 2620729, at *5.

  13            Finally, Plaintiffs downplay the harm that FBC Modesto would suffer if the
  14 arbitration is enjoined. But, if anyone is at risk of suffering irreparable harm, it is FBC

  15 Modesto. See, e.g., Comverse, Inc. v. Am. Telecomms., Inc., 2006 WL 3016315, at *5

     (S.D.N.Y. Oct.
  16 (S.D.N.Y. Oct. 23,
                    23, 2006)
                        2006) (noting
                              (noting that
                                      that "deprivation
                                           “deprivation of
                                                        of aa party's
                                                              party’s contractual right to
                                                                      contractual right to
                             irreparable harm").
  17 arbitration constitutes irreparable harm”). "[D]eprivation
                                                 “[D]eprivation of the right
                                                                of the       to arbitration
                                                                       right to arbitration is
  18   of particular weight in light of the strong federal policy favoring arbitration as an
     alternative means
  19 alternative means of dispute resolution."
                       of dispute resolution.” Id. (quotation marks omitted). See also
  20   Postmates Inc., 2020 WL 1908302, at *8 (denying motion to preliminarily enjoin
  21               because "Defendants
       arbitration because “Defendants have
                                       have an interest in
                                            an interest in being
                                                           being permitted
                                                                 permitted to
                                                                           to pursue
                                                                              pursue their
                                                                                     their            .
  22   . . claims in arbitration, which is supposed to be a speedy and inexpensive alternative
  23   to litigation, and which the agreement they entered into . . . expressly requires")
                                                                                requires”)
                                  13
  24   (quotation marks omitted).
                        omitted).13
  25

  26
       13
       13                                           agreement, Plaintiffs’
       Because Aguero is bound by an arbitration agreement,                 reliance on
                                                                Plaintiffs' reliance on Credit
     Suisse Sec. (USA) LLC v. Chia, 2013 WL 12114009, at *4 (C.D. Cal. Oct. 18, 2013)
     (emphasis added),
  27 (emphasis           which held
                 added), which held that
                                    that "the
                                         “the irreparable
                                              irreparable harm
                                                          harm Plaintiffs  would suffer
                                                                Plaintiffs would   suffer if
                                                                                          if the
                                                                                             the
     injunction is erroneously denied—i.e., being required to arbitrate a dispute it did not
  28 agree to arbitrate—outweighs the  the delay
                                            delay in
                                                   in arbitration Chia would
                                                      arbitration Chia   would suffer,"
                                                                                  suffer,” and
                                                                                             and
     Plaintiffs’
     Plaintiffs' argument that this
                 argument that this Court is the proper forum for the declaratory judgment
                                                     23                 Case No. 18-CV-1190-JLS-JLB
            DEFENDANTS’ OPPOSITION
            DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                      PLAINTIFFS’ EX PARTE MOTION
                                                           MOTION TO ENFORCE THE COURT'S
                                                                                    COURT’S STAY
                                                                                             STAY
             AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                           FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7129 Page 32 of 35



   1          F.
              F.     Enjoining
                     Enjoining the arbitration is
                               the arbitration is not in the
                                                  not in the public interest.
                                                             public interest.
   2                                granting their
              Plaintiffs argue that granting their request
                                                   request would
                                                           would promote
                                                                 promote California's
                                                                         California’s interest
                                                                                      interest
   3   in allowing wage-and-hour claims to proceed. (Pl. Br. 23-24.) Not so: the applicable
   4   release expressly carves out the wage-and-hour claims asserted in this case. (ECF No.
                                                                                Plaintiffs’
   5 175-13.) Thus, those claims will proceed even if Aguero signs the release. Plaintiffs'

   6 next argument depends on the release violating California Civil Code § 1668, which,

   7                       is an
       as discussed above, is an issue
                                 issue for the arbitrator.
                                       for the             (Pl. Br.
                                               arbitrator. (Pl.     24.) Plaintiffs’
                                                                Br. 24.) Plaintiffs' last
                                                                                     last argument
                                                                                          argument
     is that
   8 is that "the
             “the principle
                  principle of
                            of judicial
                               judicial comity
                                        comity requires that Flowers'
                                               requires that Flowers’ arbitration
                                                                      arbitration action[] be
                                                                                  action[] be
   9   enjoined to avoid
       enjoined to       the possibility
                   avoid the possibility of
                                         of conflicting judgments.” (Id.)
                                            conflicting judgments." (Id.) The decision they cite
  10   to support that point, Wheat
                              Wheat v. California, 2013 WL 450370, at *6 (N.D. Cal. Feb. 5,
  11                    two cases
       2013), addressed two       where the
                            cases where the "legal
                                            “legal issues
                                                   issues involved” were "substantially
                                                          involved" were “substantially the
                                                                                        the
  12   same.” That
       same." That decision
                   decision is inapplicable here where the claims are entirely dfferent.
                                                                               different.
  13   Accordingly, Plaintiffs have not provided even one viable argument that preliminarily
  14   enjoining the arbitration is in the public interest.
  15                                      “[D]elay weighs
              For good reason: it is not. "[D]elay weighs against
                                                          against the
                                                                  the public
                                                                      public interest"
                                                                             interest” because
                                                                                       because
  16   “[i]t is
       "[i]t is beyond
                beyond cavil
                       cavil that the goal of arbitration is to provide an expeditious and
  17   efficient
       efficient alternative to litigation"
                 alternative to litigation” and,
                                            and, as
                                                 as such,
                                                    such, entering an injunction
                                                          entering an injunction would
                                                                                 would be
                                                                                       be
  18   “contrary to
       "contrary to and undermine[] those
                    and undermine[] those goals."
                                          goals.” Adams v. Postmates, Inc., 2020 WL
  19                                     2020). "[T]he
       1066980, at *6 (N.D. Cal. Mar. 5, 2020). “[T]he public
                                                       public interest
                                                              interest is
                                                                       is also
                                                                          also served
                                                                               served by
                                                                                      by the
                                                                                         the
  20   enforcement of aa valid
       enforcement of    valid and
                               and binding
                                   binding contract.”
                                           contract." Haitayan, 2019 WL 2620729, at *6
  21   (quotation marks
       (quotation marks omitted). Finally, "there
                        omitted). Finally, “there is
                                                  is aa strong
                                                        strong federal policy favoring
                                                               federal policy favoring
  22   arbitration” and,
       arbitration" and, "[i]n
                         “[i]n light
                               light of this policy,
                                     of this policy, . . . the public interest supports denial of the
  23   preliminary injunction."
       preliminary injunction.” Ressler
                                Ressler v.
                                        v. Vietnam Mar. Commc’n
                                           Vietnam Mar. Commc'n & Elecs. Co., 2010 WL
  24   11601041, at *6 (C.D. Cal. Aug. 9, 2010). See also Harmon, 2019 WL 4238877, at *2
  25   (“The FAA
       ("The FAA creates
                 creates aa ‘national policy favoring
                            'national policy          arbitration.’”) (quoting
                                             favoring arbitration.")  (quoting Nitro-Lift Techs,
  26   LLC v. Howard, 568 U.S. 17, 20 (2012)).
  27

  28
       claim (Pl. Br. 23), are misplaced.
                                                 24                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7130 Page 33 of 35



   1
   1            G.
                G.     The first-to-file rule
                       The first-to-file      is inapplicable.
                                         rule is inapplicable.
   2            Plaintiffs cite Beauperthuy v. 24 Hour Fitness USA, Inc., 2012 WL 3757486
                                                                          rule applies
   3 (N.D. Cal. July 5, 2012), for the proposition that the first-to-file rule applies "to
                                                                                       “to enjoin
                                                                                           enjoin
   4               arbitration proceedings."
       later-filed arbitration proceedings.” (Pl.
                                             (Pl. Br. 24.) But
                                                  Br. 24.) But Beauperthuy did not enjoin an
     arbitration proceeding;
   5 arbitration proceeding; it
                             it enjoined “filing any out-of-district Petitions to Compel
                                enjoined "filing
   6   Arbitration.” 2012 WL 3757486, at *16 (emphasis added). As other courts have held,
       Arbitration."
   7   the first-to-file rule is inapplicable here. See, e.g., Platte River Ins. Co., 2013 WL
   8 1149656, at *9 ("The
                    (“The Court need not engage in a full-throated first-to-file analysis.
   9 First, . . . this is not a situation where two cases are pending in two different federal
  10 district courts, but rather where one action is in federal court and the other in
  11   arbitration. Second, the first-to-file doctrine is premised on a situation where two fora
                                         dispute.”). Plaintiffs’
  12 have concurrent jurisdiction over a dispute."). Plaintiffs' argument also fails
                                                                 argument also       because
                                                                               fails because
  13 the declaratory judgment claim in the arbitration does not overlap with any of the

  14 claims in this case. See, e.g., Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787

                                        (“To determine whether two suits involve
  15 F.3d 1237, 1240-41 (9th Cir. 2015) ("To

  16 substantially similar issues, we look at whether there is substantial overlap between

     the two
  17 the two suits.")
             suits.”) (quotation
                      (quotation marks
                                 marks and
                                       and citations
                                           citations omitted).
                                                     omitted).'14


     IV.
  18 IV.        CONCLUSION
                CONCLUSION
  19            For the aforementioned reasons, the Court should deny Plaintiffs’ motion in
                                                                      Plaintiffs' motion in its
                                                                                            its
  20   entirety.
  21

  22

  23

  24

  25
       14
       14Plaintiffs' cases
         Plaintiffs’        are distinguishable
                     cases are   distinguishable on    this ground.
                                                   on this  ground. See Kohn Law Grp., Inc., 787
     F.3d at
     F.3d   at 1241
               1241 ("the
                      (“the present
                            present case   involves the issue to be determined in the Mississippi
                                     case involves
  26 . . . action”)  (emphasis in
           action") (emphasis        original); Zuru LLC v. Lego Sys., Inc., 2019 WL 6998790,
                                  in original);
                    Cal. July
     at *2 (C.D. Cal.           22, 2019)
                          July 22    2019) ("The
                                            (“The issues
                                                    issues in
                                                            in the
                                                               the Connecticut   action substantially
                                                                    Connecticut action   substantially
  27 overlap
     overlap   with
               with  this
                     this action.”);
                          action."); De  La  Cruz  v. Target  Corp., 2018  WL   3817950,   at *2 (S.D.
     Cal. Aug.
     Cal.   Aug. 8,   2018) ("the
                  8, 2018)   (“the parties
                                    parties agree   the issues
                                             agree the  issues in
                                                                in the
                                                                   the two
                                                                       two actions
                                                                            actions are  substantially
                                                                                     are substantially
     similar”); Beauperthuy, 2012
  28 similar");                    2012 WLWL 3757486,
                                                3757486, at at *10  (“the 273
                                                               *10 ("the  273 Petitions   [to compel
                                                                                Petitions [to  compel
     arbitration] and the later-filed actions involve      the same
                                                  involve the   same core  issues”).
                                                                      core issues").
                                                     25                 Case No. 18-CV-1190-JLS-JLB
            DEFENDANTS’ OPPOSITION
            DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                      PLAINTIFFS’ EX PARTE MOTION
                                                           MOTION TO ENFORCE THE COURT'S
                                                                                    COURT’S STAY
                                                                                             STAY
             AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                           FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7131 Page 34 of 35



   1
   1
       DATED: June 11, 2020                   OGLETREE, DEAKINS, NASH, SMOAK &
   2                                          STEWART, P.C.
   3
   4
                                                  /s/ Frank L. Tobin
                                              By: Is/
   5                                              Frank L. Tobin
                                                  Cody J. Cocanig
   6                                              Kevin Hishta
                                                  Paul B. Maslo
   7                                              Attorneys for Defendants FLOWERS
                                                  FOODS, INC., FLOWERS BAKERIES,
   8                                              LLC, and FLOWERS FINANCE LLC
   9
  10
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 26                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
Case 3:18-cv-01190-JLS-JLB Document 178 Filed 06/11/20 PageID.7132 Page 35 of 35



   1                              CERTIFICATE OF SERVICE
   2         I hereby certify that on June 11, 2020, I electronically filed the foregoing with
   3   the Clerk of the Court using the CM/ECF system which will send notification of such
   4   filing to the email addresses denoted on the Notice of Electronic Filing.
   5         I certify under penalty of perjury under the laws of the United States of America
   6 that the foregoing is true and correct. Executed on June 11, 2020.

   7

   8                                     By: /s/ Frank L. Tobin
                                            Frank L. Tobin
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 27                 Case No. 18-CV-1190-JLS-JLB
        DEFENDANTS’ OPPOSITION
        DEFENDANTS' OPPOSITION TO PLAINTIFFS' EX PARTE
                                  PLAINTIFFS’ EX PARTE MOTION
                                                       MOTION TO ENFORCE THE COURT'S
                                                                                COURT’S STAY
                                                                                         STAY
         AND TO ENJOIN FLOWERS' LATER-FILED ARBITRATION ACTION AGAINST OPT-IN PLAINTIFFS
                       FLOWERS’ LATER-FILED
